Exhibit 10.3

 

 

 

SANDRIDGE ENERGY, INC.,

as Issuer,

THE GUARANTORS NAMED HEREIN,

as Guarantors

AND

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee

INDENTURE

Dated as of October 4, 2016

0.00% Convertible Senior Subordinated Notes due 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE   ARTICLE 1    DEFINITIONS    Section 1.01.    Definitions      2
   Section 1.02.    References to Principal Amount      12    ARTICLE 2   
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES    Section
2.01.    Designation and Amount      12    Section 2.02.    Repayment Premium
Applicable to Notes      13    Section 2.03.    Form of Notes      13    Section
2.04.    Date and Denomination of Notes; No Regular Interest and Defaulted
Amounts      14    Section 2.05.    Execution, Authentication and Delivery of
Notes      15    Section 2.06.    Exchange and Registration of Transfer of
Notes; Restrictions on Transfer; Depositary      16    Section 2.07.   
Mutilated, Destroyed, Lost or Stolen Notes      19    Section 2.08.    Temporary
Notes      20    Section 2.09.    Cancellation of Notes Paid, Converted, Etc   
  21    Section 2.10.    CUSIP Numbers      21    Section 2.11.    Repurchases
     21    ARTICLE 3    SATISFACTION AND DISCHARGE    Section 3.01.   
Satisfaction and Discharge      21    ARTICLE 4    PARTICULAR COVENANTS OF THE
COMPANY    Section 4.01.    Payment of Principal      22    Section 4.02.   
Increase in Principal Amount      22    Section 4.03.    Maintenance of Office
or Agency      22    Section 4.04.    Appointments to Fill Vacancies in
Trustee’s Office      23    Section 4.05.    Provisions as to Paying Agent     
23    Section 4.06.    Existence      24    Section 4.07.    Information
Requirement and Annual Reports      24    Section 4.08.    Springing Event
Notice      25    Section 4.09.    Springing Lien      25    Section 4.10.   
Note Guarantees      26    Section 4.11.    Additional Guarantors      26   

 

i



--------------------------------------------------------------------------------

Section 4.12.    Stay, Extension and Usury Laws      26    Section 4.13.   
Compliance Certificate; Statements as to Defaults      26    Section 4.14.   
Further Instruments and Acts      26    ARTICLE 5    LISTS OF HOLDERS AND
REPORTS BY THE COMPANY AND THE TRUSTEE    Section 5.01.    Lists of Holders     
26    Section 5.02.    Preservation and Disclosure of Lists      27    ARTICLE 6
   DEFAULTS AND REMEDIES    Section 6.01.    Events of Default      27   
Section 6.02.    Acceleration; Rescission and Annulment      28    Section 6.03.
   Payments of Notes on Default; Suit Therefor      29    Section 6.04.   
Application of Monies or Other Property Collected by Trustee      31    Section
6.05.    Proceedings by Holders      31    Section 6.06.    Proceedings by
Trustee      32    Section 6.07.    Remedies Cumulative and Continuing      32
   Section 6.08.    Direction of Proceedings and Waiver of Defaults by Majority
of Holders      33    Section 6.09.    Notice of Defaults      33    Section
6.10.    Undertaking to Pay Costs      34    ARTICLE 7    CONCERNING THE TRUSTEE
   Section 7.01.    Duties and Responsibilities of Trustee      34    Section
7.02.    Reliance on Documents, Opinions, Etc      36    Section 7.03.    No
Responsibility for Recitals, Etc      37    Section 7.04.    Trustee, Paying
Agents, Conversion Agents or Note Registrar May Own Notes      37    Section
7.05.    Monies and Shares of Common Stock to Be Held in Trust      37   
Section 7.06.    Reports by Trustee to Holders      37    Section 7.07.   
Compensation and Expenses of Trustee      37    Section 7.08.    Officers’
Certificate as Evidence      38    Section 7.09.    Eligibility of Trustee     
38    Section 7.10.    Resignation or Removal of Trustee      39    Section
7.11.    Acceptance by Successor Trustee      40    Section 7.12.    Succession
by Merger, Etc      40    Section 7.13.    Trustee’s Application for
Instructions from the Company      41    Section 7.14.    Preferential
Collection of Claims Against Company      41   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8    CONCERNING THE HOLDERS    Section 8.01.    Action by Holders     
41    Section 8.02.    Proof of Execution by Holders      42    Section 8.03.   
Who Are Deemed Absolute Owners      42    Section 8.04.    Company-Owned Notes
Disregarded      42    Section 8.05.    Revocation of Consents; Future Holders
Bound      43    ARTICLE 9    HOLDERS’ MEETINGS    Section 9.01.    Purpose of
Meetings      43    Section 9.02.    Call of Meetings by Trustee      44   
Section 9.03.    Call of Meetings by Company or Holders      44    Section 9.04.
   Qualifications for Voting      44    Section 9.05.    Regulations      44   
Section 9.06.    Voting      45    Section 9.07.    No Delay of Rights by
Meeting      45    ARTICLE 10    SUPPLEMENTAL INDENTURES    Section 10.01.   
Supplemental Indentures Without Consent of Holders      46    Section 10.02.   
Supplemental Indentures with Consent of Holders      47    Section 10.03.   
Effect of Supplemental Indentures      48    Section 10.04.    Notation on Notes
     48    Section 10.05.    Evidence of Compliance of Supplemental Indenture to
Be Furnished Trustee      48    Section 10.06.    Compliance with Trust
Indenture Act      48    ARTICLE 11    CONSOLIDATION, MERGER, SALE, CONVEYANCE
AND LEASE    Section 11.01.    Company May Consolidate, Etc. on Certain Terms   
  48    Section 11.02.    Successor Corporation to Be Substituted      49   
Section 11.03.    Opinion of Counsel to Be Given to Trustee      50    ARTICLE
12    IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS    Section
12.01.    Indenture and Notes Solely Corporate Obligations      50    ARTICLE 13
   GUARANTEE OF NOTES    Section 13.01.    The Note Guarantee      50    Section
13.02.    Note Guarantee Unconditional      50   

 

iii



--------------------------------------------------------------------------------

Section 13.03.    Discharge; Reinstatement      51    Section 13.04.   
Guarantor May Consolidate, Etc. on Certain Terms      51    Section 13.05.   
Existence      52    Section 13.06.    Waiver by the Guarantors      52   
Section 13.07.    Subrogation and Contribution      52    Section 13.08.    Stay
of Acceleration      53    Section 13.09.    Limitation on Amount of Note
Guarantee      53    Section 13.10.    Additional Guarantors      53    Section
13.11.    Delivery of Note Guarantee      53    Section 13.12.    Release of
Note Guarantee      53    ARTICLE 14    CONVERSION OF NOTES    Section 14.01.   
Conversion Rate      53    Section 14.02.    Optional Conversion      54   
Section 14.03.    Mandatory Conversion      54    Section 14.04.    Conversion
Procedure; Settlement Upon Conversion      55    Section 14.05.    Decreased
Conversion Rate Applicable to Notes      56    Section 14.06.    Adjustment of
Conversion Rate      57    Section 14.07.    Adjustments of Prices      65   
Section 14.08.    Shares to Be Fully Paid      65    Section 14.09.    Effect of
Recapitalizations, Reclassifications and Changes of the Common Stock      65   
Section 14.10.    Certain Covenants      67    Section 14.11.    Responsibility
of Trustee      67    Section 14.12.    Notice to Holders Prior to Certain
Actions      68    Section 14.13.    Stockholder Rights Plans      68    ARTICLE
15    COLLATERAL AND SECURITY    Section 15.01.    Security Documents      69   
Section 15.02.    Intercreditor and Subordination Agreement      70    Section
15.03.    Release of Liens in Respect of Notes      70    Section 15.04.   
Concerning the Trustee      71    Section 15.05.    Appointment of Collateral
Trustee      71    ARTICLE 16    OPTIONAL REDEMPTION    Section 16.01.   
Optional Redemption      72    Section 16.02.    Notice of Optional Redemption;
Selection of Notes      72    Section 16.03.    Payment of Notes Called for
Redemption      74    Section 16.04.    Restrictions on Redemption      74   

 

iv



--------------------------------------------------------------------------------

ARTICLE 17    MISCELLANEOUS PROVISIONS    Section 17.01.    Indenture Subject to
Trust Indenture Act      74    Section 17.02.    Provisions Binding on
Successors      74    Section 17.03.    Official Acts by Successor Corporation
     74    Section 17.04.    Addresses for Notices, Etc      75    Section
17.05.    Communication by Holders with Other Holders      75    Section 17.06.
   Governing Law; Jurisdiction      75    Section 17.07.    Evidence of
Compliance with Conditions Precedent; Certificates and Opinions of Counsel to
Trustee      76    Section 17.08.    Legal Holidays      76    Section 17.09.   
Benefits of Indenture      76    Section 17.10.    Table of Contents, Headings,
Etc      77    Section 17.11.    Authenticating Agent      77    Section 17.12.
   Execution in Counterparts      78    Section 17.13.    Severability      78
   Section 17.14.    Waiver of Jury Trial      78    Section 17.15.    Force
Majeure      78    Section 17.16.    Calculations      78    Section 17.17.   
USA PATRIOT Act      79   

EXHIBIT

 

Exhibit A

  

Form of Note

     A-1   

Exhibit B

  

Form of Collateral Trust Agreement

     B-1   

Exhibit C

  

Form of Intercreditor and Subordination Agreement

     C-1   

Exhibit D

  

Form of Security Agreement

     D-1   

 

v



--------------------------------------------------------------------------------

INDENTURE dated as of October 4, 2016 among SANDRIDGE ENERGY, INC., a Delaware
corporation, as issuer (the “Company,” as more fully set forth in Section 1.01),
the GUARANTORS named in the signature pages hereto (each, a “Guarantor” and
collectively, the “Guarantors,” as more fully set forth in Section 1.01) and
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as
trustee (the “Trustee,” as more fully set forth in Section 1.01).

W I T N E S S E T H:

WHEREAS, pursuant to the terms and conditions of the Plan of Reorganization,
dated May 18, 2016, as the same may be amended, modified or restated from time
to time (the “Plan of Reorganization”) relating to the reorganization under
Chapter 11 of Title 11 of the United States Code of the Company and certain of
its direct and indirect Subsidiaries, the Holders of Second Lien Note Claims (as
defined in the Plan of Reorganization) are to be issued 0.00% Convertible Senior
Subordinated Notes due 2020 (the “Notes”) of the Company, initially in an
aggregate principal amount not to exceed $281,780,873 (as increased by an amount
equal to the aggregate principal amount of any additional Notes issued pursuant
to Section 2.02); and

WHEREAS, the Company has duly authorized the issuance of the Notes, and in order
to provide the terms and conditions upon which the Notes are to be
authenticated, issued and delivered, the Company has duly authorized the
execution and delivery of this Indenture; and

WHEREAS, the Notes are subordinate in the manner and to the extent set forth in
the Intercreditor and Subordination Agreement (as defined in Section 1.01); and

WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion and the Form of Assignment and Transfer
to be borne by the Notes are to be substantially in the forms hereinafter
provided; and

WHEREAS, this Indenture is subject to, and will be governed by, the provisions
of the Trust Indenture Act of 1939 (the “Trust Indenture Act” as more fully set
forth in Section 1.01) that are required to be a part of and govern indentures
qualified under the Trust Indenture Act; and

WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as in this Indenture provided, the valid, binding and
legal obligations of the Company, each Note Guarantee, when duly executed by the
applicable Guarantor and delivered hereunder, the valid, binding and legal
obligations of such Guarantor, and this Indenture a valid agreement of the
Company and each Guarantor according to its terms, have been done and performed,
and the execution of this Indenture and the issuance hereunder of the Notes and
each Note Guarantee have in all respects been duly authorized.



--------------------------------------------------------------------------------

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the Holders thereof,
the Company and each Guarantor covenant and agree with the Trustee for the equal
and proportionate benefit of the respective Holders from time to time of the
Notes and the Note Guarantees (except as otherwise provided below), as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. The words
“herein,” “hereof,” “hereunder” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.

“Affiliate” of any specified Person means any other Person (x) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person or (y) advising or sub-advising or advised or
sub-advised by or under common advisory or sub-advisory with such specified
Person. For the purposes of this definition, “control,” when used with respect
to any specified Person means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the
foregoing. Notwithstanding anything to the contrary herein, the determination of
whether one Person is an “Affiliate” of another Person for purposes of this
Indenture shall be made based on the facts at the time such determination is
made or required to be made, as the case may be, hereunder.

“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means, with respect to any Note, any day other than a Saturday, a
Sunday or a day on which the Federal Reserve Bank of New York is authorized or
required by law or executive order to close or be closed.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

 

2



--------------------------------------------------------------------------------

“Change of Control Transaction” shall mean the consummation of: (A) any
recapitalization, reclassification or change of the Common Stock (other than
changes resulting from a subdivision or combination) as a result of which the
Common Stock would be converted into, or exchanged for, stock, other securities,
other property or assets; (B) any share exchange, consolidation or merger of the
Company pursuant to which the Common Stock will be converted into cash,
securities or other property or assets; or (C) any sale, lease or other transfer
in one transaction or a series of transactions of all or substantially all of
the consolidated assets of the Company and its Subsidiaries, taken as a whole,
to any Person other than one of the Company’s Wholly Owned Subsidiaries;
provided, however, that a transaction described in clause (B) in which the
holders of all classes of the Company’s Common Equity immediately prior to such
transaction own, directly or indirectly, more than 50% of all classes of Common
Equity of the continuing or surviving corporation or transferee or the parent
thereof immediately after such transaction in substantially the same proportions
as such ownership immediately prior to such transaction shall not be a Change of
Control Transaction.

“Clause A Distribution” shall have the meaning specified in Section 14.06(c).

“Clause B Distribution” shall have the meaning specified in Section 14.06(c).

“Clause C Distribution” shall have the meaning specified in Section 14.06(c).

“close of business” means 5:00 p.m. (New York City time).

“Collateral” means all property wherever located and whether now owned or at any
time acquired after the date hereof by the Company or any Guarantor as to which
a Lien is granted under the Security Documents to secure the Notes or any Note
Guarantee; provided that (a) so long as Priority Lien Obligations are
outstanding, such “Collateral” shall consist solely of properties and assets
subject to Liens securing the Priority Lien Obligations and (b) if no Priority
Lien Obligations are outstanding, such “Collateral” shall consist of all
property and assets that would be required to secure the Priority Lien
Obligations pursuant to the requirements of the Priority Lien Documents as in
effect immediately prior to the discharge of all Priority Lien Obligations.

“Collateral Trust Account” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

“Collateral Trust Agreement” means that certain collateral trust agreement dated
as of the date hereof among the Company, the Guarantors party thereto, the
Trustee and the Collateral Trustee, as the same may be amended, supplemented or
otherwise modified or replaced from time to time and substantially in the form
set forth in Exhibit B attached hereto.

“Collateral Trustee” means Wilmington Trust, National Association, the
collateral trustee for all Holders pursuant to the terms hereof, and any
successor thereof.

“Commission” means the U.S. Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, at the date of this Indenture, subject to Section 14.09.

“Company” shall have the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 11, shall include its
successors and assigns.

“Company Order” means a written order of the Company, signed by (a) the
Company’s Chief Executive Officer, Chief Financial Officer, President, Executive
or Senior Vice President or any Vice President (whether or not designated by a
number or numbers or word or words added before or after the title “Vice
President”) and (b) any such other Officer designated in clause (a) of this
definition or the Company’s Treasurer or Assistant Treasurer or Secretary or any
Assistant Secretary, and delivered to the Trustee.

“Conversion Agent” shall have the meaning specified in Section 4.03.

“Conversion Date” shall have the meaning specified in Section 14.04(c).

“Conversion Obligation” shall have the meaning specified in Section 14.01.

“Conversion Rate” shall have the meaning specified in Section 14.01.

“Corporate Trust Office” means the principal office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 15950 N. Dallas Parkway, Suite 550, Dallas, Texas
75248, Attention: SandRidge Energy Administrator, or such other address as the
Trustee may designate from time to time by notice to the Holders and the
Company, or the principal corporate trust office of any successor trustee (or
such other address as such successor trustee may designate from time to time by
notice to the Holders and the Company).

“Custodian” means the Trustee, as custodian for The Depository Trust Company,
with respect to the Global Notes, or any successor entity thereto.

“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Defaulted Amounts” means any amounts on any Note (including, without
limitation, the Redemption Price and principal) that are payable but are not
punctually paid or duly provided for.

“Depositary” means, with respect to each Global Note, the Person specified in
Section 2.06(c) as the Depositary with respect to such Notes, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.

 

4



--------------------------------------------------------------------------------

“Distributed Property” shall have the meaning specified in Section 14.06(c).

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary or a FSHCO.

“Effective Date” means the first date on which shares of the Common Stock trade
on the applicable exchange or in the applicable market, regular way, reflecting
the relevant share split or share combination, as applicable.

“Event of Default” shall have the meaning specified in Section 6.01.

“Ex-Dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“First Lien Credit Facility” means the Credit Agreement dated as of October 4,
2016 among the Company, the lenders party thereto and Royal Bank of Canada, as
Administrative Agent and L/C Issuer, as amended, restated, modified, renewed,
refunded, restructured, supplemented, replaced or refinanced from time to time
in whole or in part from time to time.

“Foreign Subsidiary” means any Subsidiary of the Company that is (i) a
“controlled foreign corporation” within the meaning of the Internal Revenue Code
or (ii) a Subsidiary of a “controlled foreign corporation” within the meaning of
the Internal Revenue Code.

“Form of Assignment and Transfer” means the “Form of Assignment and Transfer”
attached as Attachment 2 to the Form of Note attached hereto as Exhibit A.

“Form of Note” means the “Form of Note” attached hereto as Exhibit A.

“Form of Notice of Conversion” means the “Form of Notice of Conversion” attached
as Attachment 1 to the Form of Note attached hereto as Exhibit A.

“FSHCO” means any Subsidiary of the Company substantially all of the assets of
which constitute the equity interests of Foreign Subsidiaries.

“Global Note” shall have the meaning specified in Section 2.06(b).

 

5



--------------------------------------------------------------------------------

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
indebtedness or other obligation of such other Person (whether arising by virtue
of partnership arrangements, or by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (ii) entered into for purposes of assuring
in any other manner the obligee of such indebtedness or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof, in
whole or in part; provided that the term “guarantee” does not include
endorsements for collection or deposit in the ordinary course of business. The
term “guarantee” used as a verb has a corresponding meaning.

“Guarantor” means, collectively, (i) SandRidge Holdings, Inc., SandRidge
Exploration and Production, LLC, SandRidge Midstream Inc., SandRidge Operating
Company, Integra Energy, L.L.C. and Lariat Services, Inc. and (ii) each
Guarantor Subsidiary that executes a supplemental indenture hereto providing for
the guarantee of the payment of the Notes, and subject to the provisions of
Section 13.04, shall include their respective successors and assigns, in each
case unless and until such Guarantor is released from its Note Guarantee
pursuant to this Indenture.

“Guarantor Subsidiary” means (i) each Subsidiary of the Company party hereto on
the date hereof, (ii) if any Priority Lien Debt (or any refinancing thereof
secured by substantially similar collateral) is not in effect, (x) any Domestic
Subsidiary (other than a Domestic Subsidiary that is an Immaterial Subsidiary),
including any such Subsidiary acquired or created by the Company or any
Guarantor after the date hereof and (y) any Domestic Subsidiary that guarantees
any indebtedness in respect of borrowed money of the Company or any Guarantor,
which indebtedness is pari passu or junior to the Company’s or such Guarantor’s
respective obligations under this Indenture, any Note Guarantee or the Notes, as
applicable and (iii) for so long as any Priority Lien Debt (or any refinancing
thereof secured by substantially similar collateral) is in effect, any other
guarantor under such Priority Lien Debt (or any refinancing thereof secured by
substantially similar collateral).

“Holder,” as applied to any Note, or other similar terms (but excluding the term
“beneficial holder”), means any Person in whose name at the time a particular
Note is registered on the Note Register.

“Immaterial Subsidiary” means any Subsidiary of the Company with less than
$5,000,000 in total assets on a consolidated basis.

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

“Intercreditor and Subordination Agreement” means the Intercreditor and
Subordination Agreement between Royal Bank of Canada, as Priority Lien Agent (as
defined therein), the Collateral Trustee, and acknowledged and agreed by the
Company and certain of its Subsidiaries party thereto, dated as of the date
hereof, as it may be amended, restated, supplemented or otherwise modified from
time to time and substantially in the form set forth in Exhibit C attached
hereto.

 

6



--------------------------------------------------------------------------------

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is traded. If the Common Stock is not listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
“Last Reported Sale Price” shall be the last quoted bid price for the Common
Stock in the over-the-counter market on the relevant date as reported by OTC
Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted, the “Last Reported Sale Price” shall be the average of the mid-point of
the last bid and ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by the Company for this purpose.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).

“Make-Whole Amount” shall have the meaning specified in Section 2.02.

“Mandatory Conversion” shall have the meaning specified in Section 14.03(a).

“Mandatory Conversion Event” shall have the meaning specified in Section
14.03(a).

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the operations, earnings, business, assets, properties,
liabilities, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as a whole.

“Maturity Date” means October 4, 2020.

“Merger Event” shall have the meaning specified in Section 14.09(a).

“Mortgages” means all mortgages, debentures, hypothecs, deeds of trust, deeds to
secure indebtedness and similar documents, instruments and agreements (and all
amendments, modifications and supplements thereof) creating, evidencing,
perfecting or otherwise establishing the Liens on the Collateral to secure
payment of the Notes and the Note Guarantees or any part thereof; provided that
(a) so long as Priority Lien Obligations are outstanding, the property and
assets subject to the Mortgages shall consist solely of all “Mortgaged Property”
under and as defined (or such similar defined term) in the Priority Lien
Documents and (b) if no Priority Lien Obligations are outstanding, such property
and assets shall consist solely of all “Mortgaged Property” under and as defined
(or such similar defined term) in the Priority Lien Documents as in effect
immediately prior to the discharge of all Priority Lien Obligations.

“Note” or “Notes” shall have the meaning specified in the first paragraph of the
recitals of this Indenture.

 

7



--------------------------------------------------------------------------------

“Note Guarantee” means the guarantee of the Notes by a Guarantor pursuant to
this Indenture.

“Note Register” shall have the meaning specified in Section 2.06(a).

“Note Registrar” shall have the meaning specified in Section 2.06(a).

“Officer” means, with respect to the Company, the President, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Secretary, any
Executive or Senior Vice President or any Vice President (whether or not
designated by a number or numbers or word or words added before or after the
title “Vice President”).

“Officers’ Certificate,” when used with respect to the Company, means a
certificate that is delivered to the Trustee and that is signed by (a) two
Officers of the Company or (b) one Officer of the Company and one of the
Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or
the Controller of the Company. Each such certificate shall include the
statements provided for in Section 17.07 if and to the extent required by the
provisions of such Section. One of the Officers giving an Officers’ Certificate
pursuant to Section 4.13 shall be the principal executive, financial or
accounting officer of the Company.

“open of business” means 9:00 a.m. (New York City time).

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel acceptable to
the Trustee, that is delivered to the Trustee. Each such opinion shall include
the statements provided for in Section 17.07 if and to the extent required by
the provisions of such Section 17.07.

“Optional Conversion” shall have the meaning specified in Section 14.02.

“Optional Conversion Date” shall have the meaning specified in Section 14.04(c).

“Optional Redemption” shall have the meaning specified in Section 16.01.

“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 8.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:

(a)    Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;

(b)    Notes, or portions thereof, that have become due and payable and in
respect of which monies in the necessary amount shall have been deposited in
trust with the Trustee or with any Paying Agent (other than the Company) or
shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent);

 

8



--------------------------------------------------------------------------------

(c)    Notes that have been paid pursuant to Section 2.07 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.07 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course;

(d)    Notes converted pursuant to Article 14 and required to be cancelled
pursuant to Section 2.09;

(e)    Notes redeemed pursuant to Article 16; and

(f)    Notes repurchased by the Company pursuant to the penultimate sentence of
Section 2.11.

“Paying Agent” shall have the meaning specified in Section 4.03.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“Plan of Reorganization” shall have the meaning specified in the first paragraph
of the recitals of this Indenture.

“Physical Notes” means permanent certificated Notes in registered form initially
issued in minimum denominations of $1.00 principal amount and multiples of $1.00
in excess thereof.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.07 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.

“Priority Lien Debt” means Priority Lien Debt as such term is defined in the
Intercreditor and Subordination Agreement.

“Priority Lien Documents” means Priority Lien Documents as such term is defined
in the Intercreditor and Subordination Agreement.

“Priority Lien Obligations” means Priority Lien Obligations as such term is
defined in the Intercreditor and Subordination Agreement.

“Priority Lien Secured Parties” means Priority Lien Secured Parties as such term
is defined in the Intercreditor and Subordination Agreement.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other applicable
security) have the right to receive any cash, securities or other property or in
which the Common Stock (or such other security) is exchanged for or converted
into any combination of cash, securities or other property,

 

9



--------------------------------------------------------------------------------

the date fixed for determination of holders of the Common Stock (or such other
security) entitled to receive such cash, securities or other property (whether
such date is fixed by the Board of Directors, by statute, by contract or
otherwise).

“Redemption Date” shall have the meaning specified in Section 16.02(a).

“Redemption Notice” shall have the meaning specified in Section 16.02(a).

“Redemption Price” means, for any Notes to be redeemed pursuant to Section
16.01, 100% of the principal amount of such Notes, as increased by the
Make-Whole Amount applicable to such Notes.

“Reference Property” shall have the meaning specified in Section 14.09(a).

“Required Shares” means the greater of (x) at least 8,483,489 shares of Common
Stock or (y) at least a majority of the aggregate number of shares of Common
Stock outstanding as of the date of delivery of a Springing Event Notice.

“Required Springing Holders” means, as of any date of determination, Holders
that hold or otherwise have beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of at least two-thirds in aggregate principal
amount of the Notes then outstanding.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not so
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means that certain security agreement, to be entered into
by and among the Company, the Guarantors party thereto and the Collateral
Trustee, on behalf of itself and the Secured Parties (as defined therein), as
the same may be amended, supplemented or otherwise modified or replaced from
time to time and substantially in the form set forth in Exhibit D attached
hereto.

“Security Documents” means the Collateral Trust Agreement, Security Agreement,
and all other security agreements, pledge agreements, hypothecs, collateral
assignments, Mortgages, deeds of trust, deeds to secure debt, collateral agency
agreements, debentures, control

 

10



--------------------------------------------------------------------------------

agreements or other grants or transfers for security executed and delivered by
the Company or any Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Trustee (including, without limitation,
the financing statements under the Uniform Commercial Code of the relevant
state), in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms.

“Significant Subsidiary” means a Subsidiary of the Company that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X
under the Exchange Act.

“Specified Litigation Event” means (i)(a) the entry of an order by a court of
competent jurisdiction denying summary judgment to the Company or its Affiliates
or (b) the expiration of the time period in which the Company or its Affiliates
may move for summary judgment, in either case, in a class action lawsuit against
the Company (other than such a lawsuit initiated by any Holder or Affiliate of a
Holder) that is reasonably expected to result in the Company’s entry into
bankruptcy proceedings or otherwise to result in a Material Adverse Effect.

“Spin-Off” shall have the meaning specified in Section 14.06(c).

“Springing Event” means, subject to the Intercreditor and Subordination
Agreement, the requirement pursuant to Section 4.08 and Section 4.09 to create
perfected Liens on the Collateral pursuant to the Security Documents, which
secure the obligations of the Company under the Notes and the Indenture and of
each Guarantor under any Note Guarantee and the Indenture.

“Springing Event Notice” shall have the meaning specified in Section 4.08(a).

“Springing Lien Amount” means initially $100,000,000 (subject to increase
pursuant to Section 4.08(b)).

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or (iii)
one or more Subsidiaries of such Person.

“Successor Company” shall have the meaning specified in Section 11.01(a).

“Successor Guarantor” shall have the meaning specified in Section 13.04(a).

“Trading Day” means a day on which (i) trading in the Common Stock (or other
security for which a closing sale price must be determined) generally occurs on
The New York Stock Exchange or, if the Common Stock (or such other security) is
not then listed on The New York Stock Exchange, on the principal other U.S.
national or regional securities exchange on which the Common Stock (or such
other security) is then listed or, if the Common Stock (or such other security)
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Common Stock (or such other security) is
then traded and (ii) a Last

 

11



--------------------------------------------------------------------------------

Reported Sale Price for the Common Stock (or such other security) is available
on such securities exchange or market; provided that if the Common Stock (or
such other security) is not so listed or traded, “Trading Day” means a Business
Day.

“transfer” shall have the meaning specified in Section 2.06(c).

“Trigger Event” shall have the meaning specified in Section 14.06(c).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture; provided, however, that
in the event the Trust Indenture Act of 1939 is amended after the date hereof,
the term “Trust Indenture Act” shall mean, to the extent required by such
amendment, the Trust Indenture Act of 1939, as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder.

“unit of Reference Property” shall have the meaning specified in Section
14.09(a).

“Valuation Period” shall have the meaning specified in Section 14.06(c).

“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed replaced by
a reference to “100%”.

Section 1.02. References to Principal Amount. Unless the context otherwise
requires, any reference to principal of, or in respect of, any Note in this
Indenture shall be deemed to include the Make-Whole Amount if, in such context,
the Make-Whole Amount is, was or would be issuable pursuant to Section 2.02.
Unless the context otherwise requires, any express mention of the Make-Whole
Amount in any provision hereof shall not be construed as excluding the
Make-Whole Amount in those provisions hereof where such express mention is not
made.

ARTICLE 2

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES

Section 2.01. Designation and Amount. The Notes shall be designated as the
“0.00% Convertible Senior Subordinated Notes due 2020.” The aggregate principal
amount of Notes that may be authenticated and delivered under this Indenture is
initially limited to $281,780,873 (as increased by an amount equal to the
aggregate principal amount of any additional Notes issued pursuant to Section
2.02), except for Notes authenticated and delivered upon registration or
transfer of, or in exchange for, or in lieu of other Notes to the extent
expressly permitted hereunder.

 

12



--------------------------------------------------------------------------------

Section 2.02. Repayment Premium Applicable to Notes. (a) In connection with any
acceleration of Notes pursuant to Section 6.02 or repayment or prepayment of
Notes, including, without limitation, any Optional Redemption or any repayment
following acceleration of the Notes pursuant to Section 6.02, the Company shall
be required to pay a make-whole amount of $0.783478 (the “Make-Whole Amount”)
for each $1.00 in principal amount of Notes repaid or prepaid such that for each
$1.00 in outstanding principal amount of such Notes so repaid or prepaid the
Company is required to repay or prepay $1.783478.

(b)    Upon any conversion of Notes after the Make-Whole Amount has become
payable, the Company shall deliver shares of Common Stock based on the principal
amount of Notes to be converted, as increased to reflect the applicable
Make-Whole Amount and pursuant to an adjusted Conversion Rate as set forth in
Section 14.05.

(c)    Upon any acceleration of Notes pursuant to Section 6.02 or repayment or
prepayment of Notes and the issuance of the Make-Whole Amount, the Company
shall, without the consent of the Holders, (i) in the case of a Global Note,
increase the outstanding principal amount of such Global Note (in minimum
denominations of $1.00 principal amount and multiples thereof) or (ii) in the
case of Physical Notes, issue additional Physical Notes (in minimum
denominations of $1.00 principal amount and multiples thereof) under this
Indenture on the same terms and conditions as the Notes initially issued under
this Indenture on the date hereof; provided, in each case, the Make-Whole Amount
shall be rounded up to $1.00 as necessary to satisfy any minimum denomination
requirements or the procedures of the Depositary.

(d)    Upon any acceleration of Notes pursuant to Section 6.02 or repayment or
prepayment of Notes, the Company shall promptly file with the Trustee an
Officers’ Certificate setting forth the Make-Whole Amount of Notes due and
setting forth a brief statement of the facts requiring such increase, together
with a Company Order, directing the Trustee to increase the Global Notes or
authenticate additional Physical Notes representing the Make-Whole
Amount. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge that any Make-Whole Amount is due and may assume without inquiry that
no such Make-Whole Amount is due. Promptly after delivery of such certificate,
the Company shall prepare a notice of such increase of the principal amount of
Notes setting forth the increased principal amount of Notes and the date on
which each increase becomes effective and shall deliver such notice of such
increase of the principal amount of Notes to each Holder. Failure to deliver
such Officers’ Certificate or notice shall not affect the legality or validity
of any such increase.

Section 2.03. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, the terms and provisions of which shall
constitute, and are hereby expressly incorporated in and made a part of this
Indenture. To the extent applicable, the Company, each Guarantor and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.

Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian or the Depositary, or as may be
required to comply with any

 

13



--------------------------------------------------------------------------------

applicable law or any regulation thereunder or with the rules and regulations of
any securities exchange or automated quotation system upon which the Notes may
be listed or traded or designated for issuance or to conform with any usage with
respect thereto, or to indicate any special limitations or restrictions to which
any particular Notes are subject.

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the Officer executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.

Each Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect redemptions,
repurchases, cancellations, conversions, transfers or exchanges permitted
hereby. Any endorsement of a Global Note to reflect the amount of any increase
or decrease in the amount of outstanding Notes represented thereby shall be made
by the Trustee or the Custodian, at the direction of the Trustee, in such manner
and upon instructions given by the Holder of such Notes in accordance with this
Indenture. Payment of principal (including the Redemption Price, if applicable)
of a Global Note shall be made to the Holder of such Note on the date of
payment, unless a record date or other means of determining Holders eligible to
receive payment is provided for herein.

Section 2.04. Date and Denomination of Notes; No Regular Interest and Defaulted
Amounts. (a) The Notes shall be initially issuable in registered form without
coupons in minimum denominations of $1.00 principal amount and multiples of
$1.00 in excess thereof. Each Note shall be dated the date of its authentication
and shall not bear regular interest.

(b)    Subject to Section 14.02 and Section 14.03, the principal amount
(including the Redemption Price, if applicable) of any Note (x) in the case of
any Physical Note, shall be payable at the office or agency of the Company
maintained by the Company for such purposes in the contiguous United States,
which shall initially be the Corporate Trust Office and (y) in the case of any
Global Note, shall be payable by wire transfer of immediately available funds to
the account of the Depositary or its nominee.

(c)    Any Defaulted Amounts shall be paid by the Company, at its election in
each case, as provided in clause (i) or (ii) below:

(i)    The Company may elect to make payment of any Defaulted Amounts to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Amounts, which shall be fixed in the following manner. The
Company shall

 

14



--------------------------------------------------------------------------------

notify the Trustee in writing of the amount of the Defaulted Amounts proposed to
be paid on each Note and the date of the proposed payment (which shall be not
less than 25 days after the receipt by the Trustee of such notice, unless the
Trustee shall consent to an earlier date), and at the same time the Company
shall deposit with the Trustee an amount of money equal to the aggregate amount
to be paid in respect of such Defaulted Amounts or shall make arrangements
satisfactory to the Trustee for such deposit on or prior to the date of the
proposed payment, such money when deposited to be held in trust for the benefit
of the Persons entitled to such Defaulted Amounts as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Amounts which shall be not more than 15 days and not less than
10 days prior to the date of the proposed payment, and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Company shall promptly notify the Trustee in writing of such special record date
and the Trustee, in the name and at the expense of the Company, shall cause
notice of the proposed payment of such Defaulted Amounts and the special record
date therefor to be delivered to each Holder not less than 10 days prior to such
special record date. Notice of the proposed payment of such Defaulted Amounts
and the special record date therefor having been so delivered, such Defaulted
Amounts shall be paid to the Persons in whose names the Notes (or their
respective Predecessor Notes) are registered at the close of business on such
special record date and shall no longer be payable pursuant to the following
clause (ii) of this Section 2.04(c).

(ii)    The Company may make payment of any Defaulted Amounts in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after written notice given by the Company to the Trustee
of the proposed payment pursuant to this clause, such manner of payment shall be
deemed practicable by the Trustee.

Section 2.05. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual or facsimile
signature of its Chief Executive Officer, President, Chief Financial Officer,
Treasurer, Secretary or any of its Executive or Senior Vice Presidents.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes, without any further action by the
Company hereunder.

Upon any acceleration of Notes pursuant to Section 6.02 or repayment or
prepayment of Notes: (i) in the case of a Global Note, the Trustee, upon receipt
of a Company Order, shall distribute the principal amount of any Global Note, as
increased by the aggregate Make-Whole Amount, rounded up to the nearest $1.00,
to be allocated for the credit of the Holders on such date in accordance with
their interests and subject to the procedures of the Depositary, and an
adjustment shall be made on the books and records of the Trustee (if it is then
the Custodian for

 

15



--------------------------------------------------------------------------------

such Global Note) with respect to such Global Note, by the Trustee or the
Custodian, as applicable, to reflect such increase; and (ii) in the case of a
Physical Note, the Company shall deliver to the Trustee additional Physical
Notes in the applicable Make-Whole Amount, rounded up to the nearest $1.00 and
in minimum denominations of $1.00 principal amount and multiples thereof,
executed by the Company for authentication by the Trustee, together with a
Company Order for the authentication and delivery of such Notes, and the Trustee
shall authenticate and deliver such additional Physical Notes in accordance with
such Company Order. In each case, the Company shall deliver a notice to Holders
as provided in Section 2.02(d).

Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually by an authorized signatory of the Trustee (or an
authenticating agent appointed by the Trustee as provided by Section 17.11),
shall be entitled to the benefits of this Indenture or be valid or obligatory
for any purpose. Such certificate by the Trustee (or such authenticating agent)
upon any Note executed by the Company shall be conclusive evidence that the Note
so authenticated has been duly authenticated and delivered hereunder and that
the Holder is entitled to the benefits of this Indenture.

In case any Officer of the Company who shall have signed any of the Notes shall
cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the Person who signed such Notes had not ceased to be such Officer of the
Company; and any Note may be signed on behalf of the Company by such Persons as,
at the actual date of the execution of such Note, shall be the Officers of the
Company, although at the date of the execution of this Indenture any such Person
was not such an Officer.

Section 2.06. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary. (a) The Company shall cause to be kept at the Corporate
Trust Office a register (the register maintained in such office or in any other
office or agency of the Company designated pursuant to Section 4.03, the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Notes and of transfers of
Notes. Such register shall be in written form or in any form capable of being
converted into written form within a reasonable period of time. The Trustee is
hereby initially appointed the “Note Registrar” for the purpose of registering
Notes and transfers of Notes as herein provided. The Company may appoint one or
more co-Note Registrars in accordance with Section 4.03.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-Note Registrar, and satisfaction of the requirements for such transfer
set forth in this Section 2.06, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such legends as may be required by this
Indenture.

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section
4.03. Whenever any Notes are so

 

16



--------------------------------------------------------------------------------

surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive, bearing registration numbers not contemporaneously
outstanding.

All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-Note Registrar) be duly endorsed, or be accompanied by
a written instrument or instruments of transfer in form satisfactory to the
Company and duly executed, by the Holder thereof or its attorney-in-fact duly
authorized in writing.

No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent for any exchange or
registration of transfer of Notes, but the Company may require a Holder to pay a
sum sufficient to cover any documentary, stamp or similar issue or transfer tax
required in connection therewith as a result of the name of the Holder of new
Notes issued upon such exchange or registration of transfer being different from
the name of the Holder of the old Notes surrendered for exchange or registration
of transfer.

None of the Company, the Trustee, the Note Registrar or any co-Note Registrar
shall be required to exchange or register a transfer of (i) any Notes
surrendered for conversion or, if a portion of any Note is surrendered for
conversion, such portion thereof surrendered for conversion or (ii) any Notes
selected for redemption in accordance with Article 16, except the unredeemed
portion of any Note being redeemed in part.

All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.

(b)    So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, subject to the fourth paragraph
from the end of Section 2.06(c) all Notes shall be represented by one or more
Notes in global form (each, a “Global Note”) registered in the name of the
Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
Physical Note shall be effected through the Depositary (but not the Trustee or
the Custodian) in accordance with this Indenture (including the restrictions on
transfer set forth herein) and the procedures of the Depositary therefor.

(c)    As used in this Section 2.06(c) and Section 2.06(d), the term “transfer”
encompasses any sale, pledge, transfer or other disposition whatsoever of any
Note or Common Stock issued upon the conversion or exchange of a Note.

Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.06(c)), a Global Note may not be
transferred as a whole or in part except (i) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary and (ii) for
exchange of a Global Note or a portion thereof for one or more Physical Notes in
accordance with the second immediately succeeding paragraph.

 

17



--------------------------------------------------------------------------------

The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as Depositary
with respect to each Global Note. Initially, each Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Trustee as custodian for Cede & Co.

If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days or (iii) an Event of Default with
respect to the Notes has occurred and is continuing and a beneficial owner of
any Note requests that its beneficial interest therein be issued as a Physical
Note, the Company shall execute, and the Trustee, upon receipt of an Officers’
Certificate and a Company Order for the authentication and delivery of Notes,
shall authenticate and deliver (x) in the case of clause (iii), a Physical Note
to such beneficial owner in a principal amount equal to the principal amount of
such Note corresponding to such beneficial owner’s beneficial interest and (y)
in the case of clause (i) or (ii), Physical Notes to each beneficial owner of
the related Global Notes (or a portion thereof) in an aggregate principal amount
equal to the aggregate principal amount of such Global Notes in exchange for
such Global Notes, and upon delivery of the Global Notes to the Trustee such
Global Notes shall be canceled.

Physical Notes issued in exchange for all or a part of the Global Note pursuant
to this Section 2.06(c) shall be registered in such names and in such authorized
denominations as the Depositary shall instruct the Trustee pursuant to
instructions from its direct or indirect participants or otherwise, or, in the
case of clause (iii) of the immediately preceding paragraph, the relevant
beneficial owner through the direct or indirect participant shall instruct the
Trustee. Upon execution and authentication, the Trustee shall deliver such
Physical Notes to the Persons in whose names such Physical Notes are so
registered.

At such time as all interests in a Global Note have been converted, canceled,
repurchased, redeemed or transferred, such Global Note shall be, upon receipt
thereof, canceled by the Trustee in accordance with standing procedures and
existing instructions between the Depositary and the Custodian. At any time
prior to such cancellation, if any interest in a Global Note is exchanged for
Physical Notes, converted, canceled, repurchased, redeemed or transferred to a
transferee who receives Physical Notes therefor or any Physical Note is
exchanged or transferred for part of such Global Note, the principal amount of
such Global Note shall, in accordance with the standing procedures and
instructions existing between the Depositary and the Custodian, be appropriately
reduced or increased, as the case may be, and an endorsement shall be made on
such Global Note, by the Trustee or the Custodian, at the direction of the
Trustee, to reflect such reduction or increase.

 

18



--------------------------------------------------------------------------------

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depositary participants or beneficial
owners of interests in any Global Notes) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

None of the Company, the Trustee, the Conversion Agent or any agent of the
Company, the Trustee or the Conversion Agent shall have any responsibility or
liability for any aspect of the records relating to or payments made on account
of beneficial ownership interests of a Global Note or maintaining, supervising
or reviewing any records relating to such beneficial ownership interests.

(d)    Any Note or Common Stock issued upon the conversion or exchange of a Note
that is repurchased or owned by any Affiliate of the Company (or any Person who
was an Affiliate of the Company at any time during the three months immediately
preceding) may not be resold by such Affiliate (or such Person, as the case may
be) unless registered under the Securities Act or resold pursuant to an
exemption from the registration requirements of the Securities Act. The Notes
and the Common Stock issued upon the conversion or exchange of a Note are being
offered and sold pursuant to an exemption from the registration requirement of
Section 5 of the Securities Act provided by Section 1145 of Title 11 of the
United States Code, and to the extent that any Holder or beneficial owner of a
Note is an “underwriter” as defined in Section 1145(b)(1) of Title 11 of the
United States Code, such Holder or beneficial owner, as applicable, may not be
able to sell or transfer any Notes in the absence of an effective registration
statement under the Securities Act or an exemption from registration
thereunder. By accepting a transfer of a Note, the Holder or beneficial owner,
as applicable, acknowledges the restrictions set forth herein. The Company shall
cause any Note that is repurchased or owned by it to be surrendered to the
Trustee for cancellation in accordance with Section 2.09.

Section 2.07. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
registration number not contemporaneously outstanding, in exchange and
substitution for the mutilated Note, or in lieu of and in substitution for the
Note so destroyed, lost or stolen. In every case the applicant for a substituted
Note shall furnish to the Company, to the Trustee and, if applicable, to such
authenticating agent such security or indemnity as may be required by them to
save each of them harmless from any loss, liability, cost or expense caused by
or connected with such substitution, and, in every case of destruction, loss or
theft, the applicant shall also furnish to the Company, to the Trustee and, if
applicable, to such authenticating agent evidence to their satisfaction of the
destruction, loss or theft of such Note and of the ownership thereof.

The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may
require. No service charge shall be imposed by the Company, the Trustee, the
Note Registrar, any co-Note Registrar or the Paying Agent upon the

 

19



--------------------------------------------------------------------------------

issuance of any substitute Note, but the Company may require a Holder to pay a
sum sufficient to cover any documentary, stamp or similar issue or transfer tax
required in connection therewith as a result of the name of the Holder of the
new substitute Note being different from the name of the Holder of the old Note
that became mutilated or was destroyed, lost or stolen. In case any Note that
has matured or is about to mature or has been surrendered for required
repurchase or is about to be converted in accordance with Article 14 shall
become mutilated or be destroyed, lost or stolen, the Company may, in its sole
discretion, instead of issuing a substitute Note, pay or authorize the payment
of or convert or authorize the conversion of the same (without surrender thereof
except in the case of a mutilated Note), as the case may be, if the applicant
for such payment or conversion shall furnish to the Company, to the Trustee and,
if applicable, to such authenticating agent such security or indemnity as may be
required by them to save each of them harmless for any loss, liability, cost or
expense caused by or connected with such substitution, and, in every case of
destruction, loss or theft, evidence satisfactory to the Company, the Trustee
and, if applicable, any Paying Agent or Conversion Agent of the destruction,
loss or theft of such Note and of the ownership thereof.

Every substitute Note issued pursuant to the provisions of this Section 2.07 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement, payment, redemption, conversion or repurchase
of mutilated, destroyed, lost or stolen Notes and shall preclude any and all
other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement, payment,
redemption, conversion or repurchase of negotiable instruments or other
securities without their surrender.

Section 2.08. Temporary Notes. Pending the preparation of Physical Notes, the
Company may execute and the Trustee or an authenticating agent appointed by the
Trustee shall, upon written request of the Company, authenticate and deliver
temporary Notes (printed or lithographed). Temporary Notes shall be issuable in
any authorized denomination, and substantially in the form of the Physical Notes
but with such omissions, insertions and variations as may be appropriate for
temporary Notes, all as may be determined by the Company. Every such temporary
Note shall be executed by the Company and authenticated by the Trustee or such
authenticating agent upon the same conditions and in substantially the same
manner, and with the same effect, as the Physical Notes. Without unreasonable
delay, the Company shall execute and deliver to the Trustee or such
authenticating agent Physical Notes (other than any Global Note) and thereupon
any or all temporary Notes (other than any Global Note) may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 4.03 and the Trustee or such authenticating agent shall authenticate
and deliver in exchange for such temporary Notes an equal aggregate principal
amount of Physical Notes. Such exchange shall be made by the Company at its own
expense and without any charge therefor. Until so exchanged, the temporary Notes
shall in all respects be entitled to the same benefits and subject to the same
limitations under this Indenture as Physical Notes authenticated and delivered
hereunder.

 

20



--------------------------------------------------------------------------------

Section 2.09. Cancellation of Notes Paid, Converted, Etc. The Company shall
cause all Notes surrendered for the purpose of payment, repurchase, redemption,
registration of transfer or exchange or conversion, if surrendered to any Person
other than the Trustee (including any of the Company’s agents, Subsidiaries or
Affiliates), to be surrendered to the Trustee for cancellation. All Notes
delivered to the Trustee shall be canceled promptly by it, and no Notes shall be
authenticated in exchange therefor except as expressly permitted by any of the
provisions of this Indenture. The Trustee shall dispose of canceled Notes in
accordance with its customary procedures and, after such disposition, shall
deliver a certificate of such cancellation to the Company, at the Company’s
written request in a Company Order.

Section 2.10. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Holders as a convenience to such Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Company shall promptly notify the Trustee in writing of any
change in the “CUSIP” numbers.

Section 2.11. Repurchases. The Company may, to the extent permitted by law, and
directly or indirectly (regardless of whether such Notes are surrendered to the
Company), repurchase Notes in the open market or otherwise, whether by the
Company or its Subsidiaries or through a private or public tender or exchange
offer or through counterparties to private agreements, including by cash-settled
swaps or other derivatives. The Company shall cause any Notes so repurchased
(other than Notes repurchased pursuant to cash-settled swaps or other
derivatives) to be surrendered to the Trustee for cancellation in accordance
with Section 2.09 and such Notes shall no longer be considered outstanding under
this Indenture upon their surrender to the Trustee.

ARTICLE 3

SATISFACTION AND DISCHARGE

Section 3.01. Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officers’ Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute such instruments
reasonably requested by the Company acknowledging satisfaction and discharge of
this Indenture, when (a)(i) all Notes theretofore authenticated and delivered
(other than (x) Notes which have been destroyed, lost or stolen and which have
been replaced, paid or converted as provided in Section 2.07 and (y) Notes for
whose payment money or other consideration has theretofore been deposited in
trust or segregated and held in trust by the Company and thereafter repaid to
the Company or discharged from such trust, as provided in Section 4.05(d)) have
been delivered to the Trustee for cancellation; or (ii) the Company has
deposited with the Trustee or delivered to Holders, as applicable, after the
Notes have become due and payable, whether on the Maturity Date, any Redemption
Date, upon conversion or otherwise, cash or cash and shares of Common Stock, if
any (solely to satisfy the Company’s Conversion Obligation, if applicable),
sufficient to pay all of the outstanding Notes and all other sums due and
payable under this Indenture by the

 

21



--------------------------------------------------------------------------------

Company; and (b) the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with. Notwithstanding the satisfaction and
discharge of this Indenture, the obligations of the Company to the Trustee under
Section 7.07 shall survive.

ARTICLE 4

PARTICULAR COVENANTS OF THE COMPANY

Section 4.01. Payment of Principal. The Company covenants and agrees that it
will cause to be paid the principal (including the Redemption Price and the
Make-Whole Amount, if applicable) of each of the Notes at the places, at the
respective times and in the manner provided herein and in the Notes.

Section 4.02. Increase in Principal Amount. The Company covenants and agrees
that it will cause the principal of the Notes to be increased by any applicable
Make-Whole Amount at the respective times and in the manner provided herein.

Section 4.03. Maintenance of Office or Agency. The Company will maintain in the
contiguous United States, an office or agency where the Notes may be surrendered
for registration of transfer or exchange or for presentation for payment or
repurchase (“Paying Agent”) or for conversion (“Conversion Agent”) and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.

The Company may also from time to time designate as co-Note Registrars one or
more other offices or agencies where the Notes may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations; provided that no such designation or rescission shall in any
manner relieve the Company of its obligation to maintain an office or agency in
the contiguous United States, for such purposes. The Company will give prompt
written notice to the Trustee of any such designation or rescission and of any
change in the location of any such other office or agency. The terms “Paying
Agent” and “Conversion Agent” include any such additional or other offices or
agencies, as applicable.

The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office as the
office or agency in the contiguous United States, where Notes may be surrendered
for registration of transfer or exchange or for presentation for payment or
repurchase or for conversion and where notices and demands to or upon the
Company in respect of the Notes and this Indenture may be served; provided that,
the Corporate Trust Office shall not be an office or agency for the purposes of
service of legal process on the Company.

 

22



--------------------------------------------------------------------------------

Section 4.04. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 7.10, a trustee, so that there shall
at all times be a Trustee hereunder.

Section 4.05. Provisions as to Paying Agent. (a) If the Company shall appoint a
Paying Agent other than the Trustee, the Company will cause such Paying Agent to
execute and deliver to the Trustee an instrument in which such agent shall agree
with the Trustee, subject to the provisions of this Section 4.05:

(i)    that it will hold all sums held by it as such agent for the payment of
the principal (including the Redemption Price, if applicable) of the Notes in
trust for the benefit of the Holders of the Notes;

(ii)    that it will give the Trustee prompt notice of any failure by the
Company to make any payment of the principal (including the Redemption Price, if
applicable) of the Notes when the same shall be due and payable; and

(iii)    that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.

The Company shall, on or before each due date of the principal (including the
Redemption Price, if applicable) of the Notes, deposit with the Paying Agent a
sum sufficient to pay such principal (including the Redemption Price, if
applicable), and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of any failure to take such action; provided that if
such deposit is made on the due date, such deposit must be received by the
Paying Agent by 11:00 a.m., New York City time, on such date.

(b)    If the Company shall act as its own Paying Agent, it will, on or before
each due date of the principal (including the Redemption Price, if applicable)
of the Notes, set aside, segregate and hold in trust for the benefit of the
Holders of the Notes a sum sufficient to pay such principal (including the
Redemption Price, if applicable) so becoming due and will promptly notify the
Trustee in writing of any failure to take such action and of any failure by the
Company to make any payment of the principal (including the Redemption Price, if
applicable) of the Notes when the same shall become due and payable.

(c)    Anything in this Section 4.05 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay, cause to be paid or
deliver to the Trustee all sums or amounts held in trust by the Company or any
Paying Agent hereunder as required by this Section 4.05, such sums or amounts to
be held by the Trustee upon the trusts herein contained and upon such payment or
delivery by the Company or any Paying Agent to the Trustee, the Company or such
Paying Agent shall be released from all further liability but only with respect
to such sums or amounts. Upon the occurrence of any event specified in Section
6.01(h) or Section 6.01(i), the Trustee shall automatically become the Paying
Agent.

 

23



--------------------------------------------------------------------------------

(d)    Subject to applicable abandoned property law, any money and shares of
Common Stock deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal (including the Redemption
Price, if applicable) of and the consideration due upon conversion of any Note
and remaining unclaimed for two years after such principal (including the
Redemption Price, if applicable) or consideration due upon conversion has become
due and payable shall be paid to the Company on request of the Company contained
in an Officers’ Certificate, or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money and shares of Common Stock, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in a newspaper published in
the English language, customarily published on each Business Day and of general
circulation in The Borough of Manhattan, The City of New York, notice that such
money and shares of Common Stock remain unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money and shares of Common Stock then
remaining will be repaid or delivered to the Company.

Section 4.06. Existence. Subject to Article 11, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence.

Section 4.07. Information Requirement and Annual Reports. (a) The Company shall
file with the Trustee, within 15 days after the same are required to be filed
with the Commission (giving effect to any grace period provided by Rule 12b-25
under the Exchange Act), copies of any documents or reports that the Company is
required to file with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act. Any such document or report that the Company files with the
Commission via the Commission’s EDGAR system shall be deemed to be filed with
the Trustee for purposes of this Section 4.07(a) at the time such documents are
filed via the EDGAR system.

(b)    To the extent that the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company shall, in lieu of the requirements set forth in
subsection (a) above, promptly provide to the Trustee and, upon written request,
any Holder, beneficial owner or prospective purchaser of such Notes or the
shares of Common Stock issuable upon conversion of such Notes, all quarterly and
annual financial information that would be required to be contained in a filing
with the Commission on Forms 10-Q and 10-K if the Company were required to file
such forms, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” and, with respect to annual information
only, a report thereon by the Company’s certified independent accountants.

(c)    Delivery of the reports and documents described in subsection (a) or (b)
above to the Trustee is for informational purposes only, and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to conclusively rely on an Officers’ Certificate).

 

24



--------------------------------------------------------------------------------

Section 4.08. Springing Event Notice. (a) Upon the earlier to occur of (i) the
Company’s good faith determination that the Specified Litigation Event has
occurred or (ii) the receipt of written notice from the Required Springing
Holders that the Specified Litigation Event has occurred, the Springing Event
shall be deemed to have occurred, and the Company shall take, or cause to be
taken, all such appropriate actions required pursuant to Section 4.09. Within
five Business Days of the Springing Event, the Company shall, or cause the
Trustee (upon written request to the Trustee made at least two Business Days
(unless a shorter period shall be agreed to by the Trustee) prior to the date on
which notice is to be delivered) to, deliver a written notice (the “Springing
Event Notice”) of the Springing Event to all Holders of outstanding Notes. The
Springing Event Notice shall (i) provide reasonable background on the facts and
circumstances of the Specified Litigation Event, (ii) inform the Holders that
the Springing Event has occurred and (iii) request that each of the Holders
notify the Company of the number of shares of Common Stock held by such Holders
or their Affiliates.

(b)    Upon receiving notices from the Holders or their Affiliates on or after
the date of the Specified Litigation Event setting forth the number of shares of
Common Stock held by such Holders or their Affiliates (whether in response to
the Springing Event Notice or otherwise), the Company shall calculate the total
number of shares of Common Stock held by such Holders or their
Affiliates. Immediately upon receiving sufficient notices that the Holders or
their Affiliates own the Required Shares in the aggregate, the Springing Lien
Amount shall be increased to the full outstanding principal amount of the Notes,
including the Make-Whole Amount, if applicable, and the Company shall take, or
cause to be taken, all appropriate actions required pursuant to Section
4.09. For the avoidance of doubt, if any amount becomes due in connection with
any acceleration of Notes pursuant to Section 6.02 or repayment or prepayment of
Notes after the occurrence of a Springing Event, the Springing Lien Amount shall
be increased to include the Make-Whole Amount and the Company shall take, or
cause to be taken, all appropriate actions required pursuant to Section 4.09.

Section 4.09. Springing Lien. Subject to the Intercreditor and Subordination
Agreement, promptly upon the occurrence of a Springing Event, and from time to
time thereafter, including, without limitation, upon any increase in the
Springing Lien Amount, the Company shall take such actions as are necessary or
as the Trustee or Collateral Trustee may reasonably request (it being understood
that the Trustee or Collateral Trustee shall have no duty to make such request
unless directed by the Holders in accordance with this Indenture), including (a)
the Company executing an amendment to the Collateral Trust Agreement as
contemplated in Section 2.4 of the Collateral Trust Agreement and executing the
Security Agreement within three Business Days after the occurrence of a
Springing Event, (b) the Company executing other Security Documents within
fifteen Business Days after the occurrence of a Springing Event and (c) the
filing of financing statements and Mortgages and delivery of other security
documents, authorization documents and opinions of counsel, to ensure and
confirm that the obligations of the Company under the Notes and of each
Guarantor under any Note Guarantee will be secured by a perfected Lien on the
Collateral, as provided in the Security Documents, junior only to the Liens
securing the Priority Lien Obligations and to the extent of the Springing Lien
Amount.

 

25



--------------------------------------------------------------------------------

Section 4.10. Note Guarantees. Each of the Company and the Guarantors shall, and
the Company shall cause each of the Guarantors to, ensure at all times that,
unless otherwise permitted by this Indenture, each Note Guarantee shall remain
in full force and effect and shall not be subordinated in right of payment to
any indebtedness for borrowed money of any of the Company and the Guarantors,
unless required by applicable law.

Section 4.11. Additional Guarantors. The Company shall cause each of its
Guarantor Subsidiaries to execute and deliver a supplemental indenture pursuant
to which it shall become a Guarantor under this Indenture in accordance with
Section 13.10.

Section 4.12. Stay, Extension and Usury Laws. Each of the Company and the
Guarantors covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law that
would prohibit or forgive the Company from paying all or any portion of the
principal (including the Redemption Price, if applicable) of the Notes as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
that may affect the covenants or the performance of this Indenture or any Note
Guarantee; and each of the Company and the Guarantors (to the extent it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

Section 4.13. Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each fiscal year
of the Company (beginning with the fiscal year ending on December 31, 2016) an
Officers’ Certificate stating whether the signers thereof have knowledge of any
failure by the Company to comply with all conditions and covenants then required
to be performed under this Indenture and, if so, specifying each such failure
and the nature thereof.

In addition, the Company shall deliver to the Trustee, as soon as possible, and
in any event within 30 days after the occurrence of any Event of Default or
Default, an Officers’ Certificate setting forth the details of such Event of
Default or Default, its status and the action that the Company is taking or
proposing to take in respect thereof.

Section 4.14. Further Instruments and Acts. Upon request of the Trustee, the
Company and each Guarantor will execute and deliver such further instruments and
do such further acts as may be reasonably necessary or proper to carry out more
effectively the purposes of this Indenture.

ARTICLE 5

LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE

Section 5.01. Lists of Holders. The Company covenants and agrees that it will
furnish or cause to be furnished to the Trustee, semi-annually, not more than 15
days after each March 15 and September 15 in each year beginning with March 15,
2017, and at such other times as the Trustee may request in writing, within 30
days after receipt by the Company of any such request (or such lesser time as
the Trustee may reasonably request in order to enable it to timely provide

 

26



--------------------------------------------------------------------------------

any notice to be provided by it hereunder), a list in such form as the Trustee
may reasonably require of the names and addresses of the Holders as of a date
not more than 15 days (or such other date as the Trustee may reasonably request
in order to so provide any such notices) prior to the time such information is
furnished, except that no such list need be furnished so long as the Trustee is
acting as Note Registrar.

Section 5.02. Preservation and Disclosure of Lists. The Trustee shall preserve,
in as current a form as is reasonably practicable, all information as to the
names and addresses of the Holders contained in the most recent list furnished
to it as provided in Section 5.01 or maintained by the Trustee in its capacity
as Note Registrar, if so acting. The Trustee may destroy any list furnished to
it as provided in Section 5.01 upon receipt of a new list so furnished.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default” with respect to the Notes:

(a)    default in the payment of principal (including the Redemption Price, if
applicable) of any Note when due and payable upon Optional Redemption, upon
declaration of acceleration or otherwise;

(b)    failure by the Company to comply with its obligations under Section 4.08
or Section 4.09;

(c)    failure by the Company to comply with its obligation to convert the Notes
in accordance with this Indenture upon exercise of a Holder’s conversion right;

(d)    failure by the Company to comply with its obligations under Article 11 or
by any Guarantor to comply with its obligations under Section 13.04;

(e)    failure by the Company or any Guarantor for 60 days after written notice
from the Trustee or the Holders of at least 25% in principal amount of the Notes
then outstanding has been received by the Company to comply with any of the
Company’s or any Guarantor’s other agreements contained in the Notes or this
Indenture;

(f)    default by the Company or any Subsidiary of the Company with respect to
any Mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $50,000,000 (or its foreign currency equivalent) in
the aggregate of the Company and/or any such Subsidiary, whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise;

 

27



--------------------------------------------------------------------------------

(g)    a final judgment or judgments for the payment of $50,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against the Company or any Subsidiary of
the Company, which judgment is not discharged, bonded, paid, waived or stayed
within 60 days after (i) the date on which the right to appeal thereof has
expired if no such appeal has commenced, or (ii) the date on which all rights to
appeal have been extinguished;

(h)    the Company, any Guarantor or any Significant Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to the Company, any such Guarantor or any such Significant
Subsidiary or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of the Company, any such
Guarantor or any such Significant Subsidiary or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due;

(i)    an involuntary case or other proceeding shall be commenced against the
Company, any Guarantor or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to the Company, such Guarantor or
such Significant Subsidiary or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of the
Company, such Guarantor or such Significant Subsidiary or any substantial part
of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 30 consecutive days; or

(j)    except as permitted in this Indenture, any Note Guarantee shall be held
in any judicial proceeding to be unenforceable or invalid or shall cease for any
reason to be in full force and effect, or any Guarantor, or any Person acting on
its behalf, shall deny or disaffirm its obligation under the Note Guarantee.

Section 6.02. Acceleration; Rescission and Annulment. If one or more Events of
Default shall have occurred and be continuing (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body), then,
and in each and every such case (other than an Event of Default specified in
Section 6.01(h) or Section 6.01(i) with respect to the Company, any of its
Significant Subsidiaries or any Guarantor), unless the principal of all of the
Notes shall have already become due and payable, either the Trustee or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding determined in accordance with Section 8.04, by notice in writing to
the Company (and to the Trustee if given by Holders), may declare 100% of the
principal (including the Redemption Price, if applicable and the Make-Whole
Amount) of all the Notes to be due and payable immediately, and upon any such
declaration the same shall become and shall automatically be immediately due and
payable in cash, anything contained in this Indenture or in the Notes to the
contrary notwithstanding. If an Event of Default specified in Section 6.01(h) or
Section 6.01(i) with respect to the Company, any of its Significant Subsidiaries
or any Guarantor

 

28



--------------------------------------------------------------------------------

occurs and is continuing, 100% of the principal (including the Redemption Price
and the Make-Whole Amount, if applicable) of all Notes shall become and shall
automatically be immediately due and payable in cash.

The immediately preceding paragraph, however, is subject to the conditions that
if, at any time after the principal (including the Redemption Price, if
applicable and the Make-Whole Amount) of the Notes shall have been so declared
due and payable, and before any judgment or decree for the payment of the monies
due shall have been obtained or entered as hereinafter provided, the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay the
principal (including the Redemption Price, if applicable and the Make-Whole
Amount) of any and all Notes that shall have become due otherwise than by
acceleration and amounts due to the Trustee pursuant to Section 7.07, and if (1)
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction and (2) any and all existing Events of Default under this
Indenture, other than the nonpayment of the principal (including the Redemption
Price, if applicable and the Make-Whole Amount) of Notes that shall have become
due solely by such acceleration, shall have been cured or waived pursuant to
Section 6.08, then and in every such case (except as provided in the immediately
succeeding sentence) the Holders of a majority in aggregate principal amount of
the Notes then outstanding, by written notice to the Company and to the Trustee,
may waive all Defaults or Events of Default with respect to the Notes and
rescind and annul such declaration and its consequences and such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Indenture; but no such waiver or
rescission and annulment shall extend to or shall affect any subsequent Default
or Event of Default, or shall impair any right consequent
thereon. Notwithstanding anything to the contrary herein, no such waiver or
rescission and annulment shall extend to or shall affect any Default or Event of
Default resulting from (i) the nonpayment of the principal (including the
Redemption Price, if applicable and the Make-Whole Amount) of any Notes or (ii)
a failure to pay or deliver, as the case may be, the consideration due upon
conversion of the Notes.

Section 6.03. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in clause (a) of Section 6.01 shall have occurred, the Company
shall, upon demand of the Trustee, pay to the Trustee, for the benefit of the
Holders of the Notes, the whole amount then due and payable on the Notes for
principal, and, in addition thereto, such further amount as shall be sufficient
to cover any amounts due to the Trustee under Section 7.07. If the Company shall
fail to pay such amounts forthwith upon such demand, the Trustee, in its own
name and as trustee of an express trust, may institute a judicial proceeding for
the collection of the sums so due and unpaid, may prosecute such proceeding to
judgment or final decree and may enforce the same against the Company or any
other obligor upon the Notes and collect the monies adjudged or decreed to be
payable in the manner provided by law out of the property of the Company or any
other obligor upon the Notes, wherever situated.

In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under Title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such

 

29



--------------------------------------------------------------------------------

other obligor, or in the event of any other judicial proceedings relative to the
Company or such other obligor upon the Notes, or to the creditors or property of
the Company or such other obligor, the Trustee, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 6.03, shall be entitled
and empowered, by intervention in such proceedings or otherwise, to file and
prove a claim or claims for the whole amount of principal in respect of the
Notes, and, in case of any judicial proceedings, to file such proofs of claim
and other papers or documents and to take such other actions as it may deem
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and of the Holders allowed in such judicial
proceedings relative to the Company or any other obligor on the Notes, its or
their creditors, or its or their property, and to collect and receive any monies
or other property payable or deliverable on any such claims, and to distribute
the same after the deduction of any amounts due to the Trustee under Section
7.07; and any receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, custodian or similar official is hereby authorized by each of the
Holders to make such payments to the Trustee, as administrative expenses, and,
in the event that the Trustee shall consent to the making of such payments
directly to the Holders, to pay to the Trustee any amount due it for reasonable
compensation, expenses, advances and disbursements, including agents and counsel
fees, and including any other amounts due to the Trustee under Section 7.07,
incurred by it up to the date of such distribution. To the extent that such
payment of reasonable compensation, expenses, advances and disbursements out of
the estate in any such proceedings shall be denied for any reason, payment of
the same shall be secured by a lien on, and shall be paid out of, any and all
distributions, dividends, monies, securities and other property that the Holders
of the Notes may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting such Holder or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Notes.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the Notes,
and it shall not be necessary to make any Holders of the Notes parties to any
such proceedings.

 

30



--------------------------------------------------------------------------------

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant to Section 6.08 or any rescission and annulment pursuant
to Section 6.02 or for any other reason or shall have been determined adversely
to the Trustee, then and in every such case the Company, the Holders and the
Trustee shall, subject to any determination in such proceeding, be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Holders and the Trustee shall continue
as though no such proceeding had been instituted.

Section 6.04. Application of Monies or Other Property Collected by Trustee. Any
monies or other property collected by the Trustee pursuant to this Article 6
shall be applied in the following order, at the date or dates fixed by the
Trustee for the distribution of such monies or other property, upon presentation
of the several Notes, and stamping thereon the payment, if only partially paid,
and upon surrender thereof, if fully paid:

First, to the payment of all amounts due the Trustee under Section 7.07;

Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of any cash due upon conversion of the Notes in
default in the order of the date due of the payments of such cash due upon
conversion, such payments to be made ratably to the Persons entitled thereto;

Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
(including, if applicable, the payment of the Redemption Price, Make-Whole
Amount and any cash due upon conversion) then owing and unpaid upon the Notes
for principal, and in case such monies or other property shall be insufficient
to pay in full the whole amounts so due and unpaid upon the Notes, then to the
payment of such principal (including, if applicable, the Redemption Price,
Make-Whole Amount and the cash due upon conversion) without preference or
priority of any Note over any other Note, ratably to the aggregate of such
principal (including, if applicable, the Redemption Price, Make-Whole Amount and
any cash due upon conversion); and

Fourth, to the payment of the remainder, if any, to the Company.

Section 6.05. Proceedings by Holders. Except to enforce the right to receive
payment of principal (including, if applicable, the Redemption Price) or the
right to receive payment or delivery of the consideration due upon conversion,
no Holder of any Note shall have any right by virtue of or by availing of any
provision of this Indenture to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Indenture, or for the
appointment of a receiver, trustee, liquidator, custodian or other similar
official, or for any other remedy hereunder, unless:

(a) such Holder previously shall have given to the Trustee written notice of an
Event of Default and of the continuance thereof, as herein provided;

 

31



--------------------------------------------------------------------------------

(b) Holders of at least 25% in aggregate principal amount of the Notes then
outstanding shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder;

(c) such Holders shall have offered to the Trustee such security or indemnity
reasonably satisfactory to it against any loss, liability or expense to be
incurred therein or thereby;

(d) the Trustee for 60 days after its receipt of such notice, request and offer
of such security or indemnity, shall have neglected or refused to institute any
such action, suit or proceeding; and

(e) no direction that, in the opinion of the Trustee, is inconsistent with such
written request shall have been given to the Trustee by the Holders of a
majority of the aggregate principal amount of the Notes then outstanding within
such 60-day period pursuant to Section 6.08,

it being understood and intended, and being expressly covenanted by the taker
and Holder of every Note with every other taker and Holder and the Trustee that
no one or more Holders shall have any right in any manner whatever by virtue of
or by availing of any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holder, or to obtain or seek to obtain
priority over or preference to any other such Holder, or to enforce any right
under this Indenture, except in the manner herein provided and for the equal,
ratable and common benefit of all Holders (except as otherwise provided
herein). For the protection and enforcement of this Section 6.05, each and every
Holder and the Trustee shall be entitled to such relief as can be given either
at law or in equity.

Notwithstanding any other provision of this Indenture and any provision of any
Note, each Holder shall have the right to receive payment or delivery, as the
case may be, of (x) the principal (including, if applicable, the Redemption
Price and the Make-Whole Amount) of, and (y) the consideration due upon
conversion of, such Note, on or after the respective due dates expressed or
provided for in such Note or in this Indenture, or to institute suit for the
enforcement of any such payment or delivery, as the case may be, on or after
such respective dates against the Company, which right shall not be impaired or
affected without the consent of such Holder.

Section 6.06. Proceedings by Trustee. In case of an Event of Default, the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.

Section 6.07. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.07, all powers and remedies given by this Article 6 to
the Trustee or to the Holders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any

 

32



--------------------------------------------------------------------------------

thereof or of any other powers and remedies available to the Trustee or the
Holders of the Notes, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements contained in this
Indenture, and no delay or omission of the Trustee or of any Holder of any of
the Notes to exercise any right or power accruing upon any Default or Event of
Default shall impair any such right or power, or shall be construed to be a
waiver of any such Default or Event of Default or any acquiescence therein; and,
subject to the provisions of Section 6.05, every power and remedy given by this
Article 6 or by law to the Trustee or to the Holders may be exercised from time
to time, and as often as shall be deemed expedient, by the Trustee or by the
Holders.

Section 6.08. Direction of Proceedings and Waiver of Defaults by Majority of
Holders. The Holders of a majority of the aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee with respect to the Notes; provided, however, that (a)
such direction shall not be in conflict with any rule of law or with this
Indenture, and (b) the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction. The Trustee may refuse to
follow any direction that it determines is unduly prejudicial to the rights of
any other Holder or that would involve the Trustee in personal liability. The
Holders of a majority in aggregate principal amount of the Notes at the time
outstanding determined in accordance with Section 8.04 may on behalf of the
Holders of all of the Notes waive any past Default or Event of Default hereunder
and its consequences except (i) a default in the payment of the principal
(including any Redemption Price) of, the Notes when due that has not been cured
pursuant to the provisions of Section 6.01, (ii) a failure by the Company to pay
or deliver, as the case may be, the consideration due upon conversion of the
Notes or (iii) a default in respect of a covenant or provision hereof which
under Article 10 cannot be modified or amended without the consent of each
Holder of an outstanding Note affected. Upon any such waiver the Company, the
Trustee and the Holders of the Notes shall be restored to their former positions
and rights hereunder; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon. Whenever any
Default or Event of Default hereunder shall have been waived as permitted by
this Section 6.08, said Default or Event of Default shall for all purposes of
the Notes and this Indenture be deemed to have been cured and to be not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. The Trustee will be
under no obligation to exercise any of the rights or powers under this Indenture
at the request or direction of any of the Holders unless such Holders have
offered to the Trustee indemnity or security satisfactory to the Trustee against
any loss, liability or expense that might be incurred by it in compliance with
such request or direction.

Section 6.09. Notice of Defaults. The Trustee shall, within 90 days after the
occurrence and continuance of a Default of which a Responsible Officer has
actual knowledge, deliver to all Holders notice of all Defaults known to a
Responsible Officer, unless such Defaults shall have been cured or waived before
the giving of such notice; provided that, except in the case of a Default in the
payment of the principal of (including the Redemption Price, if applicable) any
of the Notes or a Default in the payment or delivery of the consideration due
upon conversion, the Trustee shall be protected in withholding such notice if
and so long as the Trustee in good faith determines that the withholding of such
notice is in the interests of the Holders.

 

33



--------------------------------------------------------------------------------

Section 6.10. Undertaking to Pay Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 6.10
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the Notes at the time
outstanding determined in accordance with Section 8.04, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of
any Note (including, but not limited to, the Redemption Price, if applicable) on
or after the due date expressed or provided for in such Note or to any suit for
the enforcement of the right to convert any Note, or receive the consideration
due upon conversion, in accordance with the provisions of Article 14.

ARTICLE 7

CONCERNING THE TRUSTEE

Section 7.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture or the Trust
Indenture Act. In the event an Event of Default has occurred and is continuing,
the Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs; provided that if an Event of Default occurs and is
continuing, the Trustee will be under no obligation to exercise any of the
rights or powers under this Indenture at the request or direction of any of the
Holders unless such Holders have offered to the Trustee indemnity or security
satisfactory to the Trustee against any loss, liability or expense that might be
incurred by it in compliance with such request or direction.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that:

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:

(i) the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture or the Trust Indenture Act, and the Trustee
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Indenture or the Trust Indenture Act and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and

 

34



--------------------------------------------------------------------------------

(ii) in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
that the Trustee was grossly negligent in ascertaining the pertinent facts;

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of not less than a majority of the aggregate principal amount of the Notes at
the time outstanding determined as provided in Section 8.04 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee, under
this Indenture;

(d) whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section;

(e) the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-Note Registrar with respect to the Notes;

(f) if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred, unless a Responsible Officer of the
Trustee had actual knowledge of such event;

(g) in the absence of written investment direction from the Company, all cash
received by the Trustee shall be placed in a non-interest bearing trust account,
and in no event shall the Trustee be liable for the selection of investments or
for investment losses incurred thereon or for losses incurred as a result of the
liquidation of any such investment prior to its maturity date or the failure of
the party directing such investments prior to its maturity date or the failure
of the party directing such investment to provide timely written investment
direction, and the Trustee shall have no obligation to invest or reinvest any
amounts held hereunder in the absence of such written investment direction from
the Company; and

 

35



--------------------------------------------------------------------------------

(h) in the event that the Trustee is also acting as Custodian, Note Registrar,
Paying Agent, Conversion Agent or transfer agent hereunder, the rights and
protections afforded to the Trustee pursuant to this Article 7 shall also be
afforded to such Custodian, Note Registrar, Paying Agent, Conversion Agent or
transfer agent.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.

Section 7.02. Reliance on Documents, Opinions, Etc. Subject to Trust Indenture
Act Section 315(a) through (d), except as otherwise provided in Section 7.01:

(a) the Trustee may conclusively rely and shall be fully protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, note, coupon or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;

(b) any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;

(c) the Trustee may consult with counsel and require an Opinion of Counsel and
any advice of such counsel or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel;

(d) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney at the expense of the Company and shall incur
no liability of any kind by reason of such inquiry or investigation;

(e) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, custodians, nominees
or attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent, custodian, nominee or attorney appointed by
it with due care hereunder; and

(f) the permissive rights of the Trustee enumerated herein shall not be
construed as duties.

 

36



--------------------------------------------------------------------------------

In no event shall the Trustee be liable for any punitive, consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action. The Trustee shall not be charged with
knowledge of any Default or Event of Default with respect to the Notes, unless
either (1) a Responsible Officer shall have actual knowledge of such Default or
Event of Default or (2) written notice of such Default or Event of Default shall
have been given to the Trustee by the Company or by any Holder of the Notes.

Section 7.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.

Section 7.04. Trustee, Paying Agents, Conversion Agents or Note Registrar May
Own Notes. The Trustee, any Paying Agent, any Conversion Agent or Note
Registrar, in its individual or any other capacity, may become the owner or
pledgee of Notes with the same rights it would have if it were not the Trustee,
Paying Agent, Conversion Agent or Note Registrar.

Section 7.05. Monies and Shares of Common Stock to Be Held in Trust. All monies
and shares of Common Stock received by the Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received. Money and shares of Common Stock held by the Trustee in trust
hereunder need not be segregated from other funds or property except to the
extent required by law. The Trustee shall be under no liability for interest on
any money or shares of Common Stock received by it hereunder except as may be
agreed from time to time by the Company and the Trustee.

Section 7.06. Reports by Trustee to Holders. Within 60 days after October 4 in
each year, beginning October 4, 2017, the Trustee shall send to Holders as
provided in Trust Indenture Act Section 313(c) a brief report dated as of such
October 4 that complies with Trust Indenture Act Section 313(a) (if such report
is required by Trust Indenture Act Section 313(a)). The Trustee shall also
comply with Trust Indenture Act Section 313(b)(2). A copy of each report at the
time of its mailing to Holders shall be sent to the Company and filed with the
Commission and each stock exchange on which any of the Notes are listed, as
required by Trust Indenture Act Section 313(d). The Company shall notify the
Trustee when the Notes are listed on any stock exchange, and of any delisting
thereof.

Section 7.07. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, compensation for all services rendered by it hereunder in any
capacity (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to in writing
between the Trustee and the Company, and the Company will pay or reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
reasonably incurred or made by the Trustee in accordance with any of the
provisions of this

 

37



--------------------------------------------------------------------------------

Indenture in any capacity thereunder (including the reasonable compensation and
expenses and disbursements of its agents and counsel and of all Persons not
regularly in its employ) except any such expense, disbursement or advance as
shall have been caused by its gross negligence, willful misconduct or bad faith,
as determined by a court of competent jurisdiction. The Company also covenants
to indemnify the Trustee in any capacity under this Indenture and any other
document or transaction entered into in connection herewith and its agents and
any authenticating agent for, and to hold them harmless against, any loss,
claim, damage, liability or expense incurred without gross negligence, willful
misconduct or bad faith on the part of the Trustee, its officers, directors,
agents or employees, or such agent or authenticating agent, as the case may be,
as determined by a court of competent jurisdiction, and arising out of or in
connection with the acceptance or administration of this Indenture or in any
other capacity hereunder, including the costs and expenses of defending
themselves against any claim of liability in the premises. The obligations of
the Company under this Section 7.07 to compensate or indemnify the Trustee and
to pay or reimburse the Trustee for expenses, disbursements and advances shall
be secured by a senior lien to which the Notes are hereby made subordinate on
all money or property held or collected by the Trustee, except, subject to the
effect of Section 6.04, funds or other property held in trust herewith for the
benefit of the Holders of particular Notes. The Trustee’s right to receive
payment of any amounts due under this Section 7.07 shall not be subordinate to
any other liability or indebtedness of the Company. The obligation of the
Company under this Section 7.07 shall survive the satisfaction and discharge of
this Indenture and the earlier resignation or removal or the Trustee. The
Company need not pay for any settlement made without its consent, which consent
shall not be unreasonably withheld. The indemnification provided in this Section
7.07 shall extend to the officers, directors, agents and employees of the
Trustee.

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(h) or
Section 6.01(i) occurs, the expenses and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.

Section 7.08. Officers’ Certificate as Evidence. Except as otherwise provided in
Section 7.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, willful misconduct and bad faith on the
part of the Trustee, be deemed to be conclusively proved and established by an
Officers’ Certificate delivered to the Trustee, and such Officers’ Certificate,
in the absence of gross negligence, willful misconduct and bad faith on the part
of the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.

Section 7.09. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000. If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent

 

38



--------------------------------------------------------------------------------

report of condition so published. If at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article. The Trustee is subject to Trust Indenture Act Section 310(b).

Section 7.10. Resignation or Removal of Trustee. (a) The Trustee may at any time
resign by giving written notice of such resignation to the Company and by
delivering notice thereof to the Holders. Upon receiving such notice of
resignation, the Company shall promptly appoint a successor trustee by written
instrument, in duplicate, executed by order of the Board of Directors, one copy
of which instrument shall be delivered to the resigning Trustee and one copy to
the successor trustee. If no successor trustee shall have been so appointed and
have accepted appointment within 60 days after the giving of such notice of
resignation to the Holders, the resigning Trustee may, upon ten Business Days’
notice to the Company and the Holders, petition any court of competent
jurisdiction for the appointment of a successor trustee, or any Holder who has
been a bona fide holder of a Note or Notes for at least six months (or since the
date of this Indenture) may, subject to the provisions of Section 6.10, on
behalf of himself or herself and all others similarly situated, petition any
such court for the appointment of a successor trustee. Such court may thereupon,
after such notice, if any, as it may deem proper and prescribe, appoint a
successor trustee.

(b)    In case at any time any of the following shall occur:

(i)    the Trustee shall cease to be eligible in accordance with the provisions
of Section 7.09 and shall fail to resign after written request therefor by the
Company or by any such Holder, or

(ii)    the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in either case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 6.10, any Holder who has been a bona fide holder of a
Note or Notes for at least six months (or since the date of this Indenture) may,
on behalf of himself or herself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, remove the Trustee and appoint a
successor trustee.

(c)    The Holders of a majority in aggregate principal amount of the Notes at
the time outstanding, as determined in accordance with Section 8.04, may at any
time remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto, in which case the
Trustee so removed or any Holder, upon the terms and conditions and otherwise as
in Section 7.10(a) provided, may petition any court of competent jurisdiction
for an appointment of a successor trustee.

 

39



--------------------------------------------------------------------------------

(d)    If the Trustee fails to comply with this Section 7.10 with respect to any
Notes, any Holder of Notes who satisfies the requirements of Trust Indenture Act
Section 310(b) may petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

(e)    Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 7.10 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 7.11.

Section 7.11. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 7.10 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of Section 7.07,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a senior claim to which the Notes are hereby made subordinate on all
money or property held or collected by such trustee as such, except for funds or
other property held in trust for the benefit of Holders of particular Notes, to
secure any amounts then due it pursuant to the provisions of Section 7.07.

No successor trustee shall accept appointment as provided in this Section 7.11
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 7.09.

Upon acceptance of appointment by a successor trustee as provided in this
Section 7.11, each of the Company and the successor trustee, at the written
direction and at the expense of the Company shall deliver or cause to be
delivered notice of the succession of such trustee hereunder to the Holders. If
the Company fails to deliver such notice within ten days after acceptance of
appointment by the successor trustee, the successor trustee shall cause such
notice to be delivered at the expense of the Company.

Section 7.12. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act

 

40



--------------------------------------------------------------------------------

on the part of any of the parties hereto; provided that in the case of any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee such corporation or other entity shall
be eligible under the provisions of Section 7.09.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may authenticate such Notes either in the name of any predecessor trustee
hereunder or in the name of the successor trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have;
provided, however, that the right to adopt the certificate of authentication of
any predecessor trustee or to authenticate Notes in the name of any predecessor
trustee shall apply only to its successor or successors by merger, conversion or
consolidation.

Section 7.13. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable to the Company for any action taken
by, or omission of, the Trustee in accordance with a proposal included in such
application on or after the date specified in such application (which date shall
not be less than three Business Days after the date any officer that the Company
has indicated to the Trustee should receive such application receives such
application determined in accordance with Section 17.04, unless any such officer
shall have consented in writing to any earlier date), unless, prior to taking
any such action (or the effective date in the case of any omission), the Trustee
shall have received written instructions in accordance with this Indenture in
response to such application specifying the action to be taken or omitted.

Section 7.14. Preferential Collection of Claims Against Company. The Trustee is
subject to Trust Indenture Act Section 311(a), excluding any creditor
relationship listed in Trust Indenture Act Section 311(b). A trustee who has
resigned or been removed shall be subject to Trust Indenture Act Section 311(a)
to the extent indicated therein.

ARTICLE 8

CONCERNING THE HOLDERS

Section 8.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage of the aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the Holders of such specified
percentage have joined therein may be evidenced (a) by any instrument

 

41



--------------------------------------------------------------------------------

or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, or (b) by the record of the Holders
voting in favor thereof at any meeting of Holders duly called and held in
accordance with the provisions of Article 9, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of
Holders. Whenever the Company or the Trustee solicits the taking of any action
by the Holders of the Notes, the Company or the Trustee may, but shall not be
required to, fix in advance of such solicitation, a date as the record date for
determining Holders entitled to take such action. The record date if one is
selected shall be not more than fifteen days prior to the date of commencement
of solicitation of such action.

Section 8.02. Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 9.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Notes shall be proved by the Note Register or by a certificate of the
Note Registrar. The record of any Holders’ meeting shall be proved in the manner
provided in Section 9.06.

Section 8.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal (including any Redemption Price) of such Note, for conversion of such
Note and for all other purposes; and neither the Company nor the Trustee nor any
Paying Agent nor any Conversion Agent nor any Note Registrar shall be affected
by any notice to the contrary. The sole registered holder of a Global Note shall
be the Depositary or its nominee. All such payments or deliveries so made to any
Holder for the time being, or upon its order, shall be valid, and, to the extent
of the sums or shares of Common Stock so paid or delivered, effectual to satisfy
and discharge the liability for monies payable or shares deliverable upon any
such Note. Notwithstanding anything to the contrary in this Indenture or the
Notes following an Event of Default, any holder of a beneficial interest in a
Global Note may directly enforce against the Company, without the consent,
solicitation, proxy, authorization or any other action of the Depositary or any
other Person, such holder’s right to exchange such beneficial interest for a
Physical Note in accordance with the provisions of this Indenture. Without
limiting the generality of the foregoing, a Holder, including the Depositary,
that is the Holder of a Global Note, may make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and Depositary that is the Holder of a
Global Note may provide its proxy or proxies to the beneficial owners of
interests in any such Global Note through such Depositary’s standing
instructions and customary practices.

Section 8.04. Company-Owned Notes Disregarded. In determining whether the
Holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by the Company, by any Subsidiary thereof or by any Affiliate of the
Company or any Subsidiary thereof shall be

 

42



--------------------------------------------------------------------------------

disregarded and deemed not to be outstanding for the purpose of any such
determination; provided that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, consent, waiver or other
action only Notes that a Responsible Officer knows are so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as outstanding for the purposes of this Section 8.04 if the pledgee shall
establish to the satisfaction of the Trustee the pledgee’s right to so act with
respect to such Notes and that the pledgee is not the Company, a Subsidiary
thereof or an Affiliate of the Company or a Subsidiary thereof. In the case of a
dispute as to such right, any decision by the Trustee taken upon the advice of
counsel shall be full protection to the Trustee. Upon request of the Trustee,
the Company shall furnish to the Trustee promptly an Officers’ Certificate
listing and identifying all Notes, if any, known by the Company to be owned or
held by or for the account of any of the above described Persons; and, subject
to Section 7.01, the Trustee shall be entitled to accept such Officers’
Certificate as conclusive evidence of the facts therein set forth and of the
fact that all Notes not listed therein are outstanding for the purpose of any
such determination.

Section 8.05. Revocation of Consents; Future Holders Bound. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 8.01, of
the taking of any action by the Holders of the percentage of the aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any Holder of a Note that is shown by the evidence to be included
in the Notes the Holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 8.02, revoke such action so far as concerns such
Note. Except as aforesaid, any such action taken by the Holder of any Note shall
be conclusive and binding upon such Holder and upon all future Holders and
owners of such Note and of any Notes issued in exchange or substitution therefor
or upon registration of transfer thereof, irrespective of whether any notation
in regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.

ARTICLE 9

HOLDERS’ MEETINGS

Section 9.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 9 for any
of the following purposes:

(a)    to give any notice to the Company, any Guarantor or to the Trustee or to
give any directions to the Trustee permitted under this Indenture, or to consent
to the waiving of any Default or Event of Default hereunder (in each case, as
permitted under this Indenture) and its consequences, or to take any other
action authorized to be taken by Holders pursuant to any of the provisions of
Article 6;

(b)    to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;

(c)    to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 10.02; or

 

43



--------------------------------------------------------------------------------

(d)    to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Notes under any other
provision of this Indenture or under applicable law.

Section 9.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 9.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 8.01, shall be delivered to
Holders of such Notes. Such notice shall also be delivered to the Company. Such
notices shall be delivered not less than 20 nor more than 90 days prior to the
date fixed for the meeting.

Any meeting of Holders shall be valid without notice if the Holders of all Notes
then outstanding are present in person or by proxy or if notice is waived before
or after the meeting by the Holders of all Notes then outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.

Section 9.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% of the
aggregate principal amount of the Notes then outstanding, shall have requested
the Trustee to call a meeting of Holders, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have delivered the notice of such meeting within 20 days after
receipt of such request, then the Company or such Holders may determine the time
and the place for such meeting and may call such meeting to take any action
authorized in Section 9.01, by delivering notice thereof as provided in Section
9.02.

Section 9.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Notes on the record
date pertaining to such meeting or (b) be a Person appointed by an instrument in
writing as proxy by a Holder of one or more Notes on the record date pertaining
to such meeting. The only Persons who shall be entitled to be present or to
speak at any meeting of Holders shall be the Persons entitled to vote at such
meeting and their counsel and any representatives of the Trustee and its counsel
and any representatives of the Company and its counsel.

Section 9.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of Notes
and of the appointment of proxies, and in regard to the appointment and duties
of inspectors of votes, the submission and examination of proxies, certificates
and other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 9.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the Notes represented at the meeting and entitled to vote at
the meeting.

 

44



--------------------------------------------------------------------------------

Subject to the provisions of Section 8.04, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1.00 principal amount of
Notes held or represented by him or her; provided, however, that no vote shall
be cast or counted at any meeting in respect of any Note challenged as not
outstanding and ruled by the chairman of the meeting to be not outstanding. The
chairman of the meeting shall have no right to vote other than by virtue of
Notes held by it or instruments in writing as aforesaid duly designating it as
the proxy to vote on behalf of other Holders. Any meeting of Holders duly called
pursuant to the provisions of Section 9.02 or Section 9.03 may be adjourned from
time to time by the Holders of a majority of the aggregate principal amount of
Notes represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.

Section 9.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
aggregate principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Holders shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was delivered as provided in
Section 9.02. The record shall show the aggregate principal amount of the Notes
voting in favor of or against any resolution. The record shall be signed and
verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 9.07. No Delay of Rights by Meeting. Nothing contained in this Article 9
shall be deemed or construed to authorize or permit, by reason of any call of a
meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Notes.

 

45



--------------------------------------------------------------------------------

ARTICLE 10

SUPPLEMENTAL INDENTURES

Section 10.01. Supplemental Indentures Without Consent of Holders. The Company,
when authorized by the resolutions of the Board of Directors, the Guarantors and
the Trustee, at the Company’s expense, may from time to time and at any time
enter into an indenture or indentures supplemental hereto for one or more of the
following purposes:

(a)    to cure any ambiguity, omission, defect or inconsistency;

(b)    to provide for the assumption by a Successor Company of the obligations
of the Company under this Indenture pursuant to Article 11;

(c)    to provide for the assumption by a Successor Guarantor of the obligations
of the applicable Guarantor under its Note Guarantee and this Indenture pursuant
to Section 13.04;

(d)    to add guarantees with respect to the Notes;

(e)    to secure the Notes;

(f)    to add to the covenants or Events of Default of the Company for the
benefit of the Holders or surrender any right or power conferred upon the
Company;

(g)    to make any change that does not adversely affect the rights of any
Holder;

(h)    in connection with any Merger Event, provide that the Notes are
convertible into Reference Property, subject to the provisions of Section 14.04,
and make such related changes to the terms of the Notes to the extent expressly
required by Section 14.09;

(i)    to adjust the Conversion Rate pursuant to this Indenture;

(j)    to increase the outstanding principal amount of the Notes by the
applicable Make-Whole Amount pursuant to this Indenture;

(k)    to provide for the acceptance of appointment by a successor trustee
pursuant to Section 7.10 or to facilitate the administration of the trusts under
this Indenture by more than one trustee; or

(l)    to comply with any requirement of the Commission in connection with the
qualification or to maintain the qualification of this Indenture under the Trust
Indenture Act.

Upon the written request of the Company, the Trustee is hereby authorized to
join with the Company and the Guarantors in the execution of any such
supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to, but may in its discretion, enter into any supplemental indenture
that affects the Trustee’s own rights, duties, liabilities or immunities under
this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section 10.01
may be executed by the Company, the Guarantors and the Trustee without the
consent of the Holders of any of the Notes at the time outstanding,
notwithstanding any of the provisions of Section 10.02.

 

46



--------------------------------------------------------------------------------

Section 10.02. Supplemental Indentures with Consent of Holders. With the consent
(evidenced as provided in Article 8) of the Holders of at least a majority of
the aggregate principal amount of the Notes then outstanding (determined in
accordance with Article 8 and including, without limitation, consents obtained
in connection with a repurchase of, or tender or exchange offer for, Notes), the
Company, when authorized by the resolutions of the Board of Directors, the
Guarantors and the Trustee, at the Company’s expense, may from time to time and
at any time enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or any supplemental indenture or of
modifying in any manner the rights of the Holders; provided, however, that,
without the consent of each Holder of an outstanding Note affected, no such
supplemental indenture shall:

(a)    reduce the amount of Notes whose Holders must consent to an amendment;

(b)    reduce the principal of or extend the Maturity Date of any Note;

(c)    make any change that adversely affects the conversion rights of any
Notes;

(d)    reduce the Redemption Price of any Note or amend or modify in any manner
adverse to the Holders the Company’s obligation to make such payments, whether
through an amendment or waiver of provisions in the covenants, definitions or
otherwise;

(e)    make any Note payable in a currency, or at a place of payment, other than
that stated in the Note;

(f)    change the ranking of the Notes;

(g)    make any change in this Article 10 that requires each Holder’s consent or
in the waiver provisions in Section 6.02 or Section 6.08;

(h)    other than in accordance with the provisions of this Indenture, eliminate
any existing Note Guarantee;

(i)    make any change to the provisions of this Indenture governing the
Collateral, including the Security Documents, if such change would adversely
affect the rights of Holders; or

(j)    impair the right of any Holder to receive payment of principal (including
the Redemption Price, if applicable) of such Holder’s Notes on or after the due
dates therefor or to institute suit for the enforcement of any payment on or
with respect to such Holder’s Note.

Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Holders as aforesaid and subject to Section 10.05,
the Trustee shall join with the Company and the Guarantors in the execution of
such supplemental indenture unless such supplemental indenture affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture.

 

47



--------------------------------------------------------------------------------

Holders do not need under this Section 10.02 to approve the particular form of
any proposed supplemental indenture. It shall be sufficient if such Holders
approve the substance thereof. After any such supplemental indenture becomes
effective, the Company shall deliver to the Holders a notice briefly describing
such supplemental indenture. However, the failure to give such notice to all the
Holders, or any defect in the notice, will not impair or affect the validity of
the supplemental indenture.

Section 10.03. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article 10, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitation of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Company, the Guarantors
and the Holders shall thereafter be determined, exercised and enforced hereunder
subject in all respects to such modifications and amendments and all the terms
and conditions of any such supplemental indenture shall be and be deemed to be
part of the terms and conditions of this Indenture for any and all purposes.

Section 10.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 10 may, at the Company’s expense, bear a notation in form approved by
the Company as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Notes so modified as to conform,
in the opinion of the Trustee and the Board of Directors, to any modification of
this Indenture contained in any such supplemental indenture may, at the
Company’s expense, be prepared and executed by the Company, authenticated by the
Trustee (or an authenticating agent duly appointed by the Trustee pursuant to
Section 17.11) and delivered in exchange for the Notes then outstanding, upon
surrender of such Notes then outstanding.

Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
Trustee. In addition to the documents required by Section 17.07, the Trustee
shall receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto complies with
the requirements of this Article 10 and is permitted or authorized by this
Indenture.

Section 10.06. Compliance with Trust Indenture Act. Every amendment, waiver or
supplement to this Indenture or the Notes shall comply with the Trust Indenture
Act as then in effect.

ARTICLE 11

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

Section 11.01. Company May Consolidate, Etc. on Certain Terms. Subject to the
provisions of Section 11.02, the Company shall not consolidate with, merge with
or into, or sell, convey, transfer or lease all or substantially all of its
properties and assets to another Person, unless:

(a)    the resulting, surviving or transferee Person (the “Successor Company”),
if not the Company, shall be a corporation organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia,
and the Successor Company (if not the Company) shall expressly assume, by
supplemental indenture all of the obligations of the Company under the Notes and
this Indenture; and

 

48



--------------------------------------------------------------------------------

(b)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing under this Indenture.

For purposes of this Section 11.01, the sale, conveyance, transfer or lease of
all or substantially all of the properties and assets of one or more
Subsidiaries of the Company to another Person, which properties and assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the sale, conveyance, transfer or lease of all or
substantially all of the properties and assets of the Company to another Person.

Section 11.02. Successor Corporation to Be Substituted. In case of any such
consolidation, merger, sale, conveyance, transfer or lease and upon the
assumption by the Successor Company, by supplemental indenture, executed and
delivered to the Trustee, of the due and punctual payment of the principal
(including the Redemption Price, if applicable) of all of the Notes, the due and
punctual delivery or payment, as the case may be, of any consideration due upon
conversion of the Notes and the due and punctual performance of all of the
covenants and conditions of this Indenture to be performed by the Company, such
Successor Company (if not the Company) shall succeed to and, except in the case
of a lease of all or substantially all of the Company’s properties and assets,
shall be substituted for the Company, with the same effect as if it had been
named herein as the party of the first part. Such Successor Company thereupon
may cause to be signed, and may issue either in its own name or in the name of
the Company any or all of the Notes issuable hereunder which theretofore shall
not have been signed by the Company and delivered to the Trustee; and, upon the
order of such Successor Company instead of the Company and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Notes that previously shall have been signed and delivered by the
Officers of the Company to the Trustee for authentication, and any Notes that
such Successor Company thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Notes so issued shall in all respects have the
same legal rank and benefit under this Indenture as the Notes theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Notes had been issued at the date of the execution hereof. In the event
of any such consolidation, merger, sale, conveyance or transfer (but not in the
case of a lease), upon compliance with this Article 11 the Person named as the
“Company” in the first paragraph of this Indenture (or any successor that shall
thereafter have become such in the manner prescribed in this Article 11) may be
dissolved, wound up and liquidated at any time thereafter and, except in the
case of a lease, such Person shall be released from its liabilities as obligor
and maker of the Notes and from its obligations under this Indenture and the
Notes.

 

49



--------------------------------------------------------------------------------

In case of any such consolidation, merger, sale, conveyance, transfer or lease,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.

Section 11.03. Opinion of Counsel to Be Given to Trustee. No such consolidation,
merger, sale, conveyance, transfer or lease shall be effective unless the
Trustee shall receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any such consolidation, merger, sale, conveyance,
transfer or lease and any such assumption and, if a supplemental indenture is
required in connection with such transaction, such supplemental indenture,
complies with the provisions of this Article 11.

ARTICLE 12

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

Section 12.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of any Note, nor for any claim based thereon or
otherwise in respect thereof, and no recourse under or upon any obligation,
covenant or agreement of the Company in this Indenture or in any supplemental
indenture or in any Note, nor because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, stockholder,
employee, agent, Officer or director or Subsidiary, as such, past, present or
future, of the Company or of any successor corporation, either directly or
through the Company or any successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of this Indenture and the issue of the Notes.

ARTICLE 13

GUARANTEE OF NOTES

Section 13.01. The Note Guarantee. Subject to the provisions of this Article 13,
each Guarantor hereby fully and unconditionally guarantees, jointly and
severally, the full and punctual payment (whether at maturity, by acceleration,
upon redemption or otherwise) of the principal (including the Redemption Price,
if applicable) of, and all other amounts payable under, each Note, and the full
and punctual payment of all other amounts payable by the Company under this
Indenture. Upon failure by the Company to pay punctually any such amount, each
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Indenture.

Section 13.02. Note Guarantee Unconditional. The obligations of each Guarantor
hereunder are unconditional and absolute and, without limiting the generality of
the foregoing, will not be released, discharged or otherwise affected by:

(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Company under this Indenture or any Note, by
operation of law or otherwise;

 

50



--------------------------------------------------------------------------------

(b)    any modification or amendment of or supplement to this Indenture or any
Note;

(c)    any change in the corporate existence, structure or ownership of the
Company, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Company or its assets or any resulting release or
discharge of any obligation of the Company contained in this Indenture or any
Note;

(d)    the existence of any claim, set off or other rights which the Guarantor
may have at any time against the Company, the Trustee or any other Person,
whether in connection with this Indenture or any unrelated transactions,
provided that nothing herein prevents the assertion of any such claim by
separate suit or compulsory counterclaim;

(e)    any invalidity or unenforceability relating to or against the Company for
any reason of this Indenture or any Note, or any provision of applicable law or
regulation purporting to prohibit the payment by the Company of the principal
(including the Redemption Price, if applicable) of any Note or any other amount
payable by the Company under this Indenture; or

(f)    any other act or omission to act or delay of any kind by the Company, the
Trustee or any other Person or any other circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to such Guarantor’s obligations hereunder, other than
payment in full of the principal (including the Redemption Price, if applicable)
of the Notes and all other amounts payable by the Company under this Indenture.

Section 13.03. Discharge; Reinstatement. Subject to Section 13.12, each
Guarantor’s obligations hereunder will remain in full force and effect until the
principal (including the Redemption Price, if applicable) of the Notes and all
other amounts payable by the Company under this Indenture have been paid in
full. If at any time any payment of the principal (including the Redemption
Price, if applicable) of any Note or any other amount payable by the Company
under this Indenture is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of the Company or otherwise, each
Guarantor’s obligations hereunder with respect to such payment will be
reinstated as though such payment had been due but not made at such time.

Section 13.04. Guarantor May Consolidate, Etc. on Certain Terms. Each Guarantor
shall not consolidate with, merge with or into, or sell, convey, transfer or
lease all or substantially all of its properties and assets to another Person,
unless:

(a)    the resulting, surviving or transferee Person (the “Successor
Guarantor”), if not the applicable Guarantor, shall be organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia, and the Successor Guarantor (if not the applicable
Guarantor) shall expressly assume, by supplemental indenture all of the
obligations of the applicable Guarantor under the applicable Note Guarantee and
this Indenture; and

(b)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing under this Indenture.

 

51



--------------------------------------------------------------------------------

The foregoing limitations in this Section 13.04 shall not apply to any
consolidation with, merger with or into or sale, conveyance, transfer or lease
of all or substantially all properties and assets to the Company or another
Guarantor of the Notes.

For purposes of this Section 13.04, the sale, conveyance, transfer or lease of
all or substantially all of the properties and assets of one or more
Subsidiaries of a Guarantor to another Person, which properties and assets, if
held by such Guarantor instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of such Guarantor on a
consolidated basis, shall be deemed to be the sale, conveyance, transfer or
lease of all or substantially all of the properties and assets of such Guarantor
to another Person.

In case of any such consolidation, merger, sale, conveyance, transfer or lease
and upon the assumption by a Successor Guarantor, by supplemental indenture,
executed and delivered to the Trustee, of the applicable Note Guarantee and all
other obligations of the applicable Guarantor under such Note Guarantee and this
Indenture, such Successor Guarantor (if not the applicable Guarantor) shall
succeed to and, except in the case of a lease of all or substantially all of
such Guarantor’s properties and assets, shall be substituted for such Guarantor,
with the same effect as if it had been named herein as the party of the first
part. In the event of any such consolidation, merger, sale, conveyance or
transfer (but not in the case of a lease), upon compliance with this Section
13.04 the Person named as a “Guarantor” in the first paragraph of this Indenture
(or any successor that shall thereafter have become such in the manner
prescribed in this Section 13.04) may be dissolved, wound up and liquidated at
any time thereafter and, except in the case of a lease, such Person shall be
released from its obligations under the applicable Note Guarantee and this
Indenture.

In case of any such consolidation, merger, sale, conveyance, transfer or lease,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.

Section 13.05. Existence. Subject to Section 13.04, each Guarantor shall do or
cause to be done all things necessary to preserve and keep in full force and
effect its existence.

Section 13.06. Waiver by the Guarantors. Each Guarantor irrevocably waives, to
the fullest extent permitted by applicable law, acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against the
Company or any other Person.

Section 13.07. Subrogation and Contribution. Upon making any payment with
respect to any obligation of the Company under this Article 13, the Guarantor
making such payment will be subrogated to the rights of the payee against the
Company with respect to such obligation, provided that the Guarantor may not
enforce either any right of subrogation, or any right to receive payment in the
nature of contribution, or otherwise, from any other Guarantor, with respect to
such payment so long as any amount payable by the Company hereunder or under the
Notes remains unpaid.

 

52



--------------------------------------------------------------------------------

Section 13.08. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Company under this Indenture or the Notes is stayed
upon the insolvency, bankruptcy or reorganization of the Company, all such
amounts otherwise subject to acceleration under the terms of this Indenture are
nonetheless payable by the Guarantors hereunder forthwith on demand by the
Trustee or the Holders.

Section 13.09. Limitation on Amount of Note Guarantee. Notwithstanding anything
to the contrary in this Article 13, each Guarantor, and by its acceptance of
Notes, each Holder, hereby confirms that it is the intention of all such parties
that the Note Guarantee of such Guarantor not constitute a fraudulent conveyance
under applicable fraudulent conveyance provisions of Title 11 of the United
States Code or any comparable provision of state law. To effectuate that
intention, the Trustee, the Holders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor under its Note Guarantee are limited to
the maximum amount that would not render the Guarantor’s obligations subject to
avoidance under applicable fraudulent conveyance provisions of Title 11 of the
United States Code or any comparable provision of state law.

Section 13.10. Additional Guarantors. Any Guarantor Subsidiary may become a
Guarantor by executing and delivering to the Trustee (a) a supplemental
indenture, which subjects such Person to the provisions of this Indenture as a
Guarantor, and (b) an Opinion of Counsel to the effect that such supplemental
indenture has been duly authorized and executed by such Person and constitutes
the legal, valid and binding obligation of such Person (subject to customary
assumptions and exceptions).

Section 13.11. Delivery of Note Guarantee. The execution by each Guarantor of
this Indenture (or a supplemental indenture) evidences the Note Guarantee of
such Guarantor, whether or not the person signing as an officer of the Guarantor
still holds that office at the time of authentication of any Note. The delivery
of any Note by the Trustee after authentication constitutes due delivery of the
Note Guarantee set forth in this Indenture on behalf of each Guarantor.

Section 13.12. Release of Note Guarantee. The Note Guarantee of a Guarantor will
terminate upon satisfaction and discharge of this Indenture in accordance with
the terms hereof.

Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel to the foregoing effect, the Trustee will execute any
documents reasonably requested by such Guarantor in order to evidence the
release of the Guarantor from its obligations under its Note Guarantee.

ARTICLE 14

CONVERSION OF NOTES

Section 14.01. Conversion Rate. The initial conversion rate of the Notes shall
be 0.05330841 shares of Common Stock (subject to adjustment as provided in this
Article 14, the “Conversion Rate”) per $1.00 principal amount of Notes (subject
to, and in accordance with, the settlement provisions of Section 14.04, the
“Conversion Obligation”).

 

53



--------------------------------------------------------------------------------

Section 14.02. Optional Conversion. Subject to and upon compliance with the
provisions of this Article 14, each Holder of a Note shall have the right (which
right shall be subject to Section 14.03), at such Holder’s option, to convert
all or any portion of such Note at any time to, and including, the Business Day
immediately preceding the Maturity Date, at the Conversion Rate (an “Optional
Conversion”); provided that if the Company calls any or all of the Notes for
redemption pursuant to Article 16, then a Holder may surrender all or any
portion of its Notes designated by the Company for redemption for conversion at
any time prior to the close of business on the Scheduled Trading Day prior to
the Redemption Date; provided further that, after that time, the right to
convert such Notes shall expire, unless the Company defaults in the payment of
the Redemption Price, in which case a Holder of Notes may convert such Notes
until the Redemption Price has been paid or duly provided for.

Section 14.03. Mandatory Conversion. (a) Subject to and upon compliance with the
provisions of this Article 14, the Company shall convert all outstanding Notes
into Common Stock at the Conversion Rate (a “Mandatory Conversion”) upon the
earliest to occur of the following (each, a “Mandatory Conversion Event”):

(i)    the closing or effective date of any bona fide arm’s length issuance by
the Company of Common Stock to third parties that are not stockholders of the
Company (or Affiliates of stockholders of the Company) for cash with (x) a total
issuance size that is greater than or equal to $100,000,000 and (y) a per-share
price greater than or equal to $34.16, before underwriting commissions,
placement fees or similar expenses;

(ii)    the Business Day immediately succeeding the thirty (30) day period
beginning on the date on which the Holders of at least a majority in aggregate
principal amount of the Notes then outstanding deliver written notice to the
Company to convert the Notes;

(iii)    if the Common Stock is listed on a U.S. national securities exchange,
the first Trading Day on which the average of the Last Reported Sale Prices of
the Common Stock over the thirty (30) consecutive Trading Day period ending on
such Trading Day is 50% greater than $34.16;

(iv)    the closing or effective date of any bona fide refinancing of the First
Lien Credit Facility after a determination by the Board of Directors in good
faith that: (A) such refinancing provides for terms that are materially more
favorable to the Company than the terms of the First Lien Credit Facility before
such refinancing and (B) the causing of a Mandatory Conversion is not the
primary purpose of such refinancing;

(v)    the closing or effective date of any Change of Control Transaction; or

(vi)    the Maturity Date.

 

54



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, no Mandatory Conversion shall be effected
if a Default or Event of Default has occurred or is continuing.

(c)    Neither the Trustee nor the Conversion Agent shall have any duty or
responsibility to monitor or determine whether a Mandatory Conversion Event has
occurred.

Section 14.04. Conversion Procedure; Settlement Upon Conversion. (a) Upon
conversion of any Note, the Company shall deliver to the converting Holder, in
respect of each $1.00 principal amount of Notes being converted, a number of
shares of Common Stock equal to the Conversion Rate, together with a cash
payment, if applicable, in lieu of delivering any fractional share of Common
Stock in accordance with subsection (i) of this Section 14.04, on the third
Business Day immediately following the relevant Conversion Date. Notwithstanding
anything to the contrary herein, the Company shall not be required to issue any
fraction of a share of Common Stock upon exercise of any Note; provided that the
Company makes the cash payment in lieu of such fractional share.

(b)    Subject to Section 14.04(e), before any Holder of a Note shall be
entitled to convert a Note pursuant to an Optional Conversion, such Holder shall
(i) in the case of a Global Note, comply with the procedures of the Depositary
in effect at that time and (ii) in the case of a Physical Note (1) complete,
manually sign and deliver an irrevocable notice to the Conversion Agent as set
forth in the Form of Notice of Conversion (or a facsimile thereof) at the office
of the Conversion Agent and state in writing therein the principal amount of
Notes to be converted and the name or names (with addresses) in which such
Holder wishes the certificate or certificates for the shares of Common Stock to
be delivered upon settlement of the Conversion Obligation to be registered, (2)
surrender such Notes, duly endorsed to the Company or in blank (and accompanied
by appropriate endorsement and transfer documents), at the office of the
Conversion Agent and (3) if required, furnish appropriate endorsements and
transfer documents. The Trustee (or if different, the Conversion Agent) shall
notify the Company of any conversion pursuant to this Article 14 on the
Conversion Date for such conversion.

If more than one Note shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Notes shall be
computed on the basis of the aggregate principal amount of the Notes (or
specified portions thereof to the extent permitted thereby) so surrendered.

Any Note converted pursuant to a Mandatory Conversion shall be deemed to have
been submitted or surrendered for conversion by the Holder thereof for all
purposes of this Indenture.

(c)    A Note shall be deemed to have been converted (x) in the case of an
Optional Conversion, immediately prior to the close of business on the date (the
“Optional Conversion Date”) that the Holder has complied with the requirements
set forth in subsection (b) above or (y) subject to Section 14.03(b), in the
case of a Mandatory Conversion, immediately prior to the close of business on
the date (together with the Optional Conversion Date, the “Conversion Date”)
that a Mandatory Conversion Event has occurred. The Company shall issue or cause
to be issued, and deliver to the Conversion Agent or to such Holder, or such
Holder’s nominee or nominees, the full number of shares of Common Stock to which
such Holder shall be entitled, in certificate form or in book-entry format, in
satisfaction of the Company’s Conversion Obligation.

 

55



--------------------------------------------------------------------------------

(d)    In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the Holder of the Note so surrendered a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Note, without payment of any service
charge by the converting Holder but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any documentary, stamp or similar issue or
transfer tax or similar governmental charge required by law or that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such conversion being different from the name of the Holder of
the old Notes surrendered for such conversion.

(e)    If a Holder submits a Note for conversion, the Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of the
shares of Common Stock upon conversion, unless the tax is due because the Holder
requests such shares to be issued in a name other than the Holder’s name, in
which case the Holder shall pay that tax. The Conversion Agent may refuse to
deliver the certificates representing the shares of Common Stock being issued in
a name other than the Holder’s name until the Conversion Agent receives a sum
sufficient to pay any tax that is due by such Holder in accordance with the
immediately preceding sentence.

(f)    Except as provided in Section 14.06, no adjustment shall be made for
dividends on any shares of Common Stock issued upon the conversion of any Note
as provided in this Article 14.

(g)    Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.

(h)    The Person in whose name the shares of Common Stock shall be issuable
upon conversion shall be treated as a stockholder of record as of the close of
business on the relevant Conversion Date. Upon a conversion of Notes, such
Person shall no longer be a Holder of such Notes surrendered for conversion.

(i)    The Company shall not issue any fractional share of Common Stock upon
conversion of the Notes and shall instead pay cash in lieu of delivering any
fractional share of Common Stock issuable upon conversion based on the Last
Reported Sale Price of the Common Stock on the relevant Conversion Date.

Section 14.05. Decreased Conversion Rate Applicable to Notes. Concurrently with
any increase to the outstanding principal amount of the Notes pursuant to
Section 2.02, the Conversion Rate shall be adjusted such that the Conversion
Rate in effect immediately following the effectiveness of such increase in
principal amount shall be equal to the Conversion Rate in effect immediately
prior to such increase in principal amount, multiplied by a fraction, (a) the

 

56



--------------------------------------------------------------------------------

numerator of which is the aggregate principal amount of the Notes outstanding
immediately prior to such increase in principal amount and (b) the denominator
of which is the aggregate principal amount of the Notes outstanding immediately
following such increase in principal amount.

Section 14.06. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs,
except that the Company shall not make any adjustments to the Conversion Rate if
Holders of the Notes participate (other than in the case of (x) a share split or
share combination or (y) a tender or exchange offer), at the same time and upon
the same terms as holders of the Common Stock and solely as a result of holding
the Notes, in any of the transactions described in this Section 14.06, without
having to convert their Notes, as if they held a number of shares of Common
Stock equal to the Conversion Rate, multiplied by the principal amount of Notes
held by such Holder.

(a)    If the Company exclusively issues shares of Common Stock as a dividend or
distribution on shares of the Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

 

CR’ = CR0 x  

OS’

     OS0   

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the close of
business on the Record Date of such dividend or distribution, or immediately
prior to the open of business on the Effective Date of such share split or share
combination, as applicable; CR’    =    the Conversion Rate in effect
immediately after the close of business on such Record Date or immediately after
the open of business on such Effective Date, as applicable; OS0    =    the
number of shares of Common Stock outstanding immediately prior to the close of
business on such Record Date or immediately prior the open of business on such
Effective Date, as applicable; and OS’    =    the number of shares of Common
Stock outstanding immediately after giving effect to such dividend,
distribution, share split or share combination.

Any adjustment made under this Section 14.06(a) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 14.06(a) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

 

57



--------------------------------------------------------------------------------

(b)    If the Company issues to all or substantially all holders of the Common
Stock any rights, options or warrants entitling them, for a period of not more
than 45 calendar days after the announcement date of such issuance, to subscribe
for or purchase shares of the Common Stock at a price per share that is less
than the average of the Last Reported Sale Prices of the Common Stock for the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, the Conversion
Rate shall be increased based on the following formula:

 

CR’ = CR0 x  

OS0 + X

     OS0 + Y   

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the close of
business on the Record Date for such issuance; CR’    =    the Conversion Rate
in effect immediately after the close of business on such Record Date; OS0    =
   the number of shares of Common Stock outstanding immediately prior to the
close of business on such Record Date; X    =    the total number of shares of
Common Stock issuable pursuant to such rights, options or warrants; and Y    =
   the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Last
Reported Sale Prices of the Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the date
of announcement of the issuance of such rights, options or warrants.

Any increase made under this Section 14.06(b) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the close of business on the Record Date for such
issuance. To the extent that shares of the Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights, options or warrants are not so issued, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such Ex-Dividend Date for such issuance had not occurred.

For purposes of this Section 14.06(b), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
the Common Stock at less than such average of the Last Reported Sale Prices of
the Common Stock for the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement for
such issuance, and in determining the aggregate offering price of such

 

58



--------------------------------------------------------------------------------

shares of Common Stock, there shall be taken into account any consideration
received by the Company for such rights, options or warrants and any amount
payable on exercise or conversion thereof, the value of such consideration, if
other than cash, to be determined by the Board of Directors.

(c)    If the Company distributes shares of its Capital Stock, evidences of its
indebtedness, other assets or property of the Company or rights, options or
warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of the Common Stock, excluding (i) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 14.06(a) or Section 14.06(b), (ii) dividends or distributions paid
exclusively in cash as to which the provisions set forth in Section 14.06(d)
shall apply, and (iii) Spin-Offs as to which the provisions set forth below in
this Section 14.06(c) shall apply (any of such shares of Capital Stock,
evidences of indebtedness, other assets or property or rights, options or
warrants to acquire Capital Stock or other securities, the “Distributed
Property”), then the Conversion Rate shall be increased based on the following
formula:

 

CR’ = CR0 x  

      SP0       

     SP0 – FMV   

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the close of
business on the Record Date for such distribution; CR’    =    the Conversion
Rate in effect immediately after the close of business on such Record Date; SP0
   =    the average of the Last Reported Sale Prices of the Common Stock over
the 10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and FMV    =
   the fair market value (as determined by the Board of Directors) of the
Distributed Property with respect to each outstanding share of the Common Stock
on the Ex-Dividend Date for such distribution.

Any increase made under the portion of this Section 14.06(c) above shall become
effective immediately after the close of business on the Record Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased to the Conversion Rate that would then be in effect if such
distribution had not been declared. Notwithstanding the foregoing, if “FMV” (as
defined above) is equal to or greater than “SP0” (as defined above), in lieu of
the foregoing increase, each Holder of a Note shall receive, in respect of each
$1.00 principal amount thereof, at the same time and upon the same terms as
holders of the Common Stock receive the Distributed Property, the amount and
kind of Distributed Property such Holder would have received if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex-Dividend Date for the distribution. If the Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this

 

59



--------------------------------------------------------------------------------

Section 14.06(c) by reference to the actual or when-issued trading market for
any securities, it shall in doing so consider the prices in such market over the
same period used in computing the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Dividend Date for such distribution.

With respect to an adjustment pursuant to this Section 14.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company, that are, or,
when issued, will be, listed or admitted for trading on a U.S. national
securities exchange (a “Spin-Off”), the Conversion Rate shall be increased based
on the following formula:

 

CR’ = CR0 x  

FMV0 + MP0

     MP0   

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the end of the
Valuation Period; CR’    =    the Conversion Rate in effect immediately after
the end of the Valuation Period; FMV0    =    the average of the Last Reported
Sale Prices of the Capital Stock or similar equity interest distributed to
holders of the Common Stock applicable to one share of the Common Stock
(determined by reference to the definition of Last Reported Sale Price as set
forth in Section 1.01 as if references therein to Common Stock were to such
Capital Stock or similar equity interest) over the first 10 consecutive Trading
Day period after, and including, the Ex-Dividend Date of the Spin-Off (the
“Valuation Period”); and MP0    =    the average of the Last Reported Sale
Prices of the Common Stock over the Valuation Period.

The increase to the Conversion Rate under the preceding paragraph shall occur at
the close of business on the last Trading Day of the Valuation Period; provided
that in respect of any conversion of Notes, if the relevant Conversion Date
occurs during the Valuation Period, references to “10” in the preceding
paragraph shall be deemed to be replaced with such lesser number of Trading Days
as have elapsed between the Ex-Dividend Date of such Spin-Off and the Conversion
Date in determining the Conversion Rate.

For purposes of this Section 14.06(c) (and subject in all respect to Section
14.13), rights, options or warrants distributed by the Company to all holders of
the Common Stock entitling them to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock (either initially or under
certain circumstances), which rights, options or warrants, until the occurrence
of a specified event or events (“Trigger Event”): (i) are deemed to be
transferred with such shares of the Common Stock; (ii) are not exercisable; and
(iii) are also issued in

 

60



--------------------------------------------------------------------------------

respect of future issuances of the Common Stock, shall be deemed not to have
been distributed for purposes of this Section 14.06(c) (and no adjustment to the
Conversion Rate under this Section 14.06(c) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights, options or
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this Section
14.06(c). If any such right, option or warrant, including any such existing
rights, options or warrants distributed prior to the date of this Indenture, are
subject to events, upon the occurrence of which such rights, options or warrants
become exercisable to purchase different securities, evidences of indebtedness
or other assets, then the date of the occurrence of any and each such event
shall be deemed to be the date of distribution and Record Date with respect to
new rights, options or warrants with such rights (in which case the existing
rights, options or warrants shall be deemed to terminate and expire on such date
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the immediately preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under this
Section 14.06(c) was made, (1) in the case of any such rights, options or
warrants that shall all have been redeemed or purchased without exercise by any
holders thereof, upon such final redemption or purchase (x) the Conversion Rate
shall be readjusted as if such rights, options or warrants had not been issued
and (y) the Conversion Rate shall then again be readjusted to give effect to
such distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution, equal to the per share redemption or
purchase price received by a holder or holders of Common Stock with respect to
such rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or purchase, and (2) in the case of such rights, options or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights, options and
warrants had not been issued.

For purposes of Section 14.06(a), Section 14.06(b) and this Section 14.06(c), if
any dividend or distribution to which this Section 14.06(c) is applicable also
includes one or both of:

(A)    a dividend or distribution of shares of Common Stock to which Section
14.06(a) is applicable (the “Clause A Distribution”); or

(B)    a dividend or distribution of rights, options or warrants to which
Section 14.06(b) is applicable (the “Clause B Distribution”),

then, in either case, (1) such dividend or distribution, other than the Clause A
Distribution and the Clause B Distribution, shall be deemed to be a dividend or
distribution to which this Section 14.06(c) is applicable (the “Clause C
Distribution”) and any Conversion Rate adjustment required by this Section
14.06(c) with respect to such Clause C Distribution shall then be made, and (2)
the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Conversion Rate adjustment
required by Section 14.06(a) and Section 14.06(b) with respect thereto shall
then be made, except that, if determined by the Company (I) the “Record Date” of
the Clause A Distribution and the Clause B Distribution shall be deemed to be
the Record Date of the Clause C Distribution and (II) any

 

61



--------------------------------------------------------------------------------

shares of Common Stock included in the Clause A Distribution or Clause B
Distribution shall be deemed not to be “outstanding immediately prior to the
close of business on such Record Date or immediately after the open of business
on such Effective Date, as applicable” within the meaning of Section 14.06(a) or
“outstanding immediately prior to the close of business on such Record Date”
within the meaning of Section 14.06(b).

(d)    If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock, the Conversion Rate shall be adjusted based on the
following formula:

 

CR’ = CR0 x  

    SP0    

     SP0 – C   

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the close of
business on the Record Date for such dividend or distribution; CR’    =    the
Conversion Rate in effect immediately after the close of business on the Record
Date for such dividend or distribution; SP0    =    the Last Reported Sale Price
of the Common Stock on the Trading Day immediately preceding the Ex-Dividend
Date for such dividend or distribution; and C    =    the amount in cash per
share the Company distributes to all or substantially all holders of the Common
Stock.

Any increase pursuant to this Section 14.06(d) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board of Directors
determines not to make or pay such dividend or distribution, to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. Notwithstanding the foregoing, if “C” (as defined above)
is equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, each Holder of a Note shall receive, for each $1.00 principal amount
of Notes, at the same time and upon the same terms as holders of shares of the
Common Stock, the amount of cash that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate on
the Ex-Dividend Date for such cash dividend or distribution.

(e)    If the Company or any of its Subsidiaries make a payment in respect of a
tender or exchange offer for the Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of the Common
Stock exceeds the average of the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

CR’ = CR0 x  

AC + (SP’xOS’)

     OS0 x SP’   

 

62



--------------------------------------------------------------------------------

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the close of
business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the date such tender or exchange offer expires; CR’
   =    the Conversion Rate in effect immediately after the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires; AC    =    the
aggregate value of all cash and any other consideration (as determined by the
Board of Directors) paid or payable for shares of Common Stock purchased in such
tender or exchange offer; OS0    =    the number of shares of Common Stock
outstanding immediately prior to the date such tender or exchange offer expires
(prior to giving effect to the purchase of all shares of Common Stock accepted
for purchase or exchange in such tender or exchange offer); OS’    =    the
number of shares of Common Stock outstanding immediately after the date such
tender or exchange offer expires (after giving effect to the purchase of all
shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and SP’    =    the average of the Last Reported Sale Prices of
the Common Stock over the 10 consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires.

The increase to the Conversion Rate under this Section 14.06(e) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that in respect of any conversion of Notes, if the
relevant Conversion Date occurs during the 10 Trading Days immediately
following, and including, the Trading Day next succeeding the date any such
tender or exchange offer expires, references to “10” or “10th” in the preceding
paragraph shall be deemed replaced with such lesser number of Trading Days as
have elapsed between the date that such tender or exchange offer expires and the
Conversion Date in determining the Conversion Rate.

(f)    Notwithstanding this Section 14.06 or any other provision of this
Indenture or the Notes, if a Conversion Rate adjustment becomes effective, and a
Holder that has converted its Notes on or after the relevant Ex-Dividend Date
and on or prior to the related Record Date would be treated as the record holder
of the shares of Common Stock as of the related Conversion Date as described
under Section 14.04(h) based on an adjusted Conversion Rate for such Ex-Dividend

 

63



--------------------------------------------------------------------------------

Date, then, notwithstanding the Conversion Rate adjustment provisions in this
Section 14.06, the Conversion Rate adjustment relating to such Ex-Dividend Date
shall not be made for such converting Holder. Instead, such Holder shall be
treated as if such Holder were the record owner of the shares of Common Stock on
an unadjusted basis and participate in the related dividend, distribution or
other event giving rise to such adjustment.

(g)    Except as stated in Section 14.05 and this Section 14.06, the Company
shall not adjust the Conversion Rate for the issuance of shares of the Common
Stock or any securities convertible into or exchangeable for shares of the
Common Stock or the right to purchase shares of the Common Stock or such
convertible or exchangeable securities.

(h)    In addition to those adjustments required by Section 14.05 and clauses
(a), (b), (c), (d) and (e) of this Section 14.06, and to the extent permitted by
applicable law and subject to the applicable rules of any exchange on which any
of the Company’s securities are then listed, the Company from time to time may
increase the Conversion Rate by any amount for a period of at least 20 Business
Days if the Board of Directors determines that such increase would be in the
Company’s best interest. In addition, to the extent permitted by applicable law
and subject to the applicable rules of any exchange on which any of the
Company’s securities are then listed, the Company may (but is not required to)
increase the Conversion Rate to avoid or diminish any income tax to holders of
Common Stock or rights to purchase Common Stock in connection with a dividend or
distribution of shares of Common Stock (or rights to acquire shares of Common
Stock) or similar event. Whenever the Conversion Rate is increased pursuant to
either of the preceding two sentences, the Company shall deliver to the Holder
of each Note a notice of the increase at least 15 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

(i)    Notwithstanding anything to the contrary in this Article 14, the
Conversion Rate shall not be adjusted:

(i)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(ii)    upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries;

(iii)    upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;

(iv)    solely for a change in the par value of the Common Stock; or

 

64



--------------------------------------------------------------------------------

(v)    upon the repurchase of shares of Common Stock pursuant to an open-market
share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer of the nature described under Section 14.06(e).

(j)    All calculations and other determinations under this Article 14 shall be
made by the Company and shall be made to the nearest one-one millionth
(1/1,000,000th) of a share.

(k)    Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee (and the Conversion Agent if not the
Trustee) an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall deliver such notice of such adjustment of the Conversion Rate to each
Holder. Failure to deliver such notice shall not affect the legality or validity
of any such adjustment.

(l)    For purposes of this Section 14.06, the number of shares of Common Stock
at any time outstanding shall not include shares of Common Stock held in the
treasury of the Company so long as the Company does not pay any dividend or make
any distribution on shares of Common Stock held in the treasury of the Company,
but shall include shares of Common Stock issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock.

Section 14.07. Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate the Last Reported Sale Prices over a span of
multiple days, the Board of Directors shall make appropriate adjustments to each
to account for any adjustment to the Conversion Rate that becomes effective, or
any event requiring an adjustment to the Conversion Rate where the Record Date,
Effective Date or expiration date, as the case may be, of the event occurs, at
any time during the period when the Last Reported Sale Prices are to be
calculated.

Section 14.08. Shares to Be Fully Paid. The Company shall provide, free from
preemptive rights, out of its authorized but unissued shares or shares held in
treasury, sufficient shares of Common Stock to provide for conversion of the
Notes from time to time as such Notes are presented for conversion (assuming
that at the time of computation of such number of shares, all such Notes would
be converted by a single Holder).

Section 14.09. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.

(a)    In the case of:

(i)    any recapitalization, reclassification or change of the Common Stock
(other than changes resulting from a subdivision or combination),

 

65



--------------------------------------------------------------------------------

(ii)    any consolidation, merger, combination or similar transaction involving
the Company,

(iii)    any sale, lease or other transfer to a third party of the consolidated
assets of the Company and the Company’s Subsidiaries substantially as an
entirety or

(iv)    any statutory share exchange,

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (any such event, a “Merger Event”), then, at and
after the effective time of such Merger Event, the right to convert each $1.00
principal amount of Notes shall be changed into a right to convert such
principal amount of Notes into the kind and amount of shares of stock, other
securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
Conversion Rate immediately prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property,” with each “unit of Reference
Property” meaning the kind and amount of Reference Property that a holder of one
share of Common Stock is entitled to receive) upon such Merger Event and, prior
to or at the effective time of such Merger Event, the Company or the successor
or purchasing Person, as the case may be, shall execute with the Trustee a
supplemental indenture permitted under Section 10.01(h) providing for such
change in the right to convert each $1.00 principal amount of Notes; provided,
however, that at and after the effective time of the Merger Event the number of
shares of Common Stock otherwise deliverable upon conversion of the Notes in
accordance with Section 14.04 shall instead be deliverable in the amount and
type of Reference Property that a holder of that number of shares of Common
Stock would have received in such Merger Event.

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then (i) the Reference
Property into which the Notes will be convertible shall be deemed to be (x) the
weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election or (y) if no
holders of Common Stock affirmatively make such an election, the types and
amounts of consideration actually received by the holders of Common Stock, and
(ii) the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause (i)
attributable to one share of Common Stock. The Company shall notify Holders, the
Trustee and the Conversion Agent (if other than the Trustee) of such weighted
average as soon as practicable after such determination is made.

Such supplemental indenture described in the second immediately preceding
paragraph shall provide for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this Article
14. If, in the case of any Merger Event, the Reference Property includes shares
of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing
corporation, as the case may be, in such Merger Event, then such supplemental
indenture shall also be executed by such other Person and shall contain such
additional provisions to protect the interests of the Holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including the provisions providing for the purchase rights set forth
in Article 15.

 

66



--------------------------------------------------------------------------------

(b)    When the Company executes a supplemental indenture pursuant to subsection
(a) of this Section 14.09, the Company shall promptly file with the Trustee an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of cash, securities or property or asset that will comprise a unit of Reference
Property after any such Merger Event, any adjustment to be made with respect
thereto and that all conditions precedent have been complied with, and shall
promptly deliver notice thereof to all Holders. The Company shall cause notice
of the execution of such supplemental indenture to be delivered to each Holder
within 20 days after execution thereof. Failure to deliver such notice shall not
affect the legality or validity of such supplemental indenture.

(c)    The Company shall not become a party to any Merger Event unless its terms
are consistent with this Section 14.09. None of the foregoing provisions shall
affect the right of a holder of Notes to convert, or have converted, its Notes
into shares of Common Stock as set forth in Section 14.01, Section 14.02,
Section 14.03 and Section 14.04 prior to the effective date of such Merger
Event.

(d)    The above provisions of this Section shall similarly apply to successive
Merger Events.

Section 14.10. Certain Covenants. (a) The Company covenants that all shares of
Common Stock issued upon conversion of Notes will be fully paid and
non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof.

(b)    The Company covenants that, if any shares of Common Stock to be provided
for the purpose of conversion of Notes hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares of Common Stock may be validly issued upon conversion, the Company
will, to the extent then permitted by the rules and interpretations of the
Commission, secure such registration or approval, as the case may be.

(c)    The Company further covenants that if at any time the Common Stock shall
be listed on any national securities exchange or automated quotation system the
Company will list and keep listed, so long as the Common Stock shall be so
listed on such exchange or automated quotation system, any Common Stock issuable
upon conversion of the Notes.

Section 14.11. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any Holder to
determine the Conversion Rate (or any adjustment thereto) or whether any facts
exist that may constitute a Mandatory Conversion Event or that may require any
adjustment (including any increase) of the Conversion Rate, or with respect to
the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any securities,
property or cash that may at any time be issued or

 

67



--------------------------------------------------------------------------------

delivered upon the conversion of any Note; and the Trustee and any other
Conversion Agent make no representations with respect thereto. Neither the
Trustee nor any Conversion Agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Note for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article. Without
limiting the generality of the foregoing, neither the Trustee nor any Conversion
Agent shall be under any responsibility to determine the correctness of any
provisions contained in any supplemental indenture entered into pursuant to
Section 14.09 relating either to the kind or amount of shares of stock or
securities or property (including cash) receivable by Holders upon the
conversion of their Notes after any event referred to in such Section 14.09 or
to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 7.01, may accept (without any independent investigation)
as conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officers’ Certificate (which the Company shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.

Section 14.12. Notice to Holders Prior to Certain Actions. In case of any:

(a)    action by the Company or one of its Subsidiaries that would require an
adjustment in the Conversion Rate pursuant to Section 14.05, Section 14.06 or
Section 14.13;

(b)    Merger Event; or

(c)    voluntary or involuntary dissolution, liquidation or winding-up of the
Company or any of its Subsidiaries;

then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Indenture), the Company shall cause to be filed
with the Trustee and the Conversion Agent (if other than the Trustee) and to be
delivered to each Holder, as promptly as possible but in any event at least 20
days prior to the applicable date hereinafter specified, a notice stating (i)
the date on which a record is to be taken for the purpose of such action by the
Company or one of its Subsidiaries or, if a record is not to be taken, the date
as of which the holders of Common Stock of record are to be determined for the
purposes of such action by the Company or one of its Subsidiaries, or (ii) the
date on which such Merger Event, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such Merger
Event, dissolution, liquidation or winding-up. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such action by
the Company or one of its Subsidiaries, Merger Event, dissolution, liquidation
or winding-up.

Section 14.13. Stockholder Rights Plans. If the Company has a stockholder rights
plan in effect upon conversion of the Notes, each share of Common Stock issued
upon such conversion shall be entitled to receive the appropriate number of
rights, if any, and the certificates representing the Common Stock issued upon
such conversion shall bear such legends, if any, in each case as may be provided
by the terms of any such stockholder rights plan, as the

 

68



--------------------------------------------------------------------------------

same may be amended from time to time. However, if, prior to any conversion of
Notes, the rights have separated from the shares of Common Stock in accordance
with the provisions of the applicable stockholder rights plan, the Conversion
Rate shall be adjusted at the time of separation as if the Company distributed
to all or substantially all holders of the Common Stock Distributed Property as
provided in Section 14.06(c), subject to readjustment in the event of the
expiration, termination or redemption of such rights.

ARTICLE 15

COLLATERAL AND SECURITY

Upon securing the Notes in accordance with Section 4.09, the following
provisions shall apply:

Section 15.01. Security Documents. (a) The Company and each of the Guarantors
consent and agree to be bound by the terms of the Security Documents to which
they are parties, as the same may be in effect from time to time, and agree to
perform their obligations thereunder in accordance therewith. The Company and
the Guarantors hereby agree that the Collateral Trustee shall hold the
Collateral on behalf of and for the benefit of itself, the Trustee and all of
the Holders. Furthermore, it is further understood and agreed that the
Collateral Trustee is holding the Collateral Trust Account solely for purposes
of establishing the Trust Estate (as defined in the Collateral Trust Agreement)
and is not holding such Collateral Trust Account as Collateral on behalf of and
for the benefit of all of the Holders and as such has no duty or obligations to
the Holders with respect to such Collateral Trust Account.

(b)    Each Holder of Notes, by its acceptance thereof and of the Note
Guarantees, consents and agrees to the terms of the Intercreditor and
Subordination Agreement and the Security Documents (including, without
limitation, the provisions providing for foreclosure and release of Collateral
and amendments to the Security Documents) as the same may be in effect or may be
amended from time to time in accordance with their terms and authorizes and
appoints (and authorizes and directs the Trustee to appoint) Wilmington Trust,
National Association, as the Collateral Trustee. The Trustee hereby authorizes
and appoints Wilmington Trust, National Association, as Collateral Trustee, and
each Holder of Notes and the Trustee direct (and each Holder authorizes and
directs the Trustee to direct) the Collateral Trustee to enter into the Security
Documents (other than the Collateral Trust Agreement, after the occurrence of a
Springing Event as provided in Section 4.09), enter into the amendment of the
Collateral Trust Agreement after the occurrence of Springing Event as provided
in Section 4.09 and to perform its obligations and exercise its rights
thereunder in accordance therewith, subject to the terms and conditions thereof.
The Trustee, the Collateral Trustee and each Holder of Notes, by accepting the
Notes and the Note Guarantees of the Guarantors, acknowledges that, as more
fully set forth in the Security Documents, the Collateral as now or hereafter
constituted shall be held, subject to the Intercreditor and Subordination
Agreement, for the benefit of all the Holders, the Collateral Trustee and the
Trustee, and the Lien of this Indenture and the Security Documents is subject to
and qualified and limited in all respects by the Intercreditor and Subordination
Agreement, the Security Documents and actions that may be taken thereunder.

 

69



--------------------------------------------------------------------------------

Section 15.02. Intercreditor and Subordination Agreement. This Article 15 and
the provisions of each other Security Document are subject to the terms,
conditions and benefits set forth in the Intercreditor and Subordination
Agreement. The Company and each Guarantor consents to, and agrees to be bound
by, the terms of the Intercreditor and Subordination Agreement, as the same may
be in effect from time to time, and to perform its obligations thereunder in
accordance with the terms thereof. Each Holder of Notes, by its acceptance of
the Notes (a) consents to the subordination terms provided for in the
Intercreditor and Subordination Agreement, (b) agrees that it will be bound by,
and will take no actions contrary to, the provisions of the Intercreditor and
Subordination Agreement and (c) authorizes and instructs the Collateral Trustee
and the Trustee (and the Trustee to direct the Collateral Trustee, if
applicable) on behalf of each Holder to enter into the Intercreditor and
Subordination Agreement on the date hereof as Collateral Trustee on behalf of
such Holders. The foregoing provisions are intended as an inducement to the
Priority Lien Secured Parties under the Priority Lien Documents to extend credit
to the Company and certain of its Subsidiaries, and such Priority Lien Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor and Subordination Agreement.

Section 15.03. Release of Liens in Respect of Notes. The Collateral Trustee’s
Liens upon the Collateral will no longer secure the obligations of the Company
under the Notes and of each Guarantor under any Note Guarantee, and the right of
the Holders to the benefits and proceeds of the Collateral Trustee’s Liens on
the Collateral will terminate and be discharged:

(a)    upon satisfaction and discharge of this Indenture in accordance with the
terms hereof;

(b)    upon payment in full and discharge of all Notes outstanding under this
Indenture and all other obligations of the Company under the Notes and of each
Guarantor under any Note Guarantee, due and payable under this Indenture and the
other Security Documents at the time the Notes are paid in full and discharged
(other than contingent indemnity obligations for which no claim has been made);

(c)    as to any Collateral of the Company or a Guarantor that is sold,
transferred or otherwise disposed of by the Company or any Guarantor to a Person
that is not (either before or after such sale, transfer or disposition) the
Company or any of its Subsidiaries in a transaction or other circumstance that
complies with the terms of the Indenture and is permitted by all of the other
Security Documents, at the time of such sale, transfer or other disposition or
to the extent of the interest sold, transferred or otherwise disposed of;

(d)    in whole or in part, with the consent of the Holders of the requisite
aggregate principal amount of Notes in accordance with Article 10;

(e)    with respect to the assets of any Guarantor, at the time that such
Guarantor is released from its Note Guarantee in accordance with Section 13.12;
or

(f)    if and to the extent required by the terms of the Intercreditor and
Subordination Agreement.

 

70



--------------------------------------------------------------------------------

Upon delivery to the Trustee and Collateral Trustee of an Officers’ Certificate
and Opinion of Counsel stating that all conditions precedent set forth in the
Indenture and the Security Documents to release the Collateral Trustee’s Liens
have been satisfied, the Trustee and Collateral Trustee, if applicable, shall
execute and deliver such instruments reasonably requested by the Company to
effect such release.

Section 15.04. Concerning the Trustee and Collateral Trustee. (a) None of the
Trustee, Collateral Trustee and any of their officers, directors, employees,
attorneys or agents shall be responsible or liable (i) for the legality,
enforceability, effectiveness or sufficiency of the Security Documents, for the
creation, perfection, priority, sufficiency, maintenance, renewal or protection
of any Lien, or for any defect or deficiency as to any such matters, or (ii) for
any failure to demand, collect, foreclose or realize upon or otherwise enforce
any of the Liens or Security Documents or any delay in doing so, or (iii) for
the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title, for insuring the Collateral or
for the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

(b)    The rights, privileges, protections, immunities and benefits given to the
Trustee under this Indenture, including, without limitation, its right to be
indemnified and compensated and all other rights, privileges, protections,
immunities and benefits set forth in this Indenture are extended to the Trustee
and Collateral Trustee when each is acting under the Collateral Trust Agreement
and, if applicable, the other Security Documents.

(c)    Neither the Trustee nor Collateral Trustee will be responsible for filing
any financing or continuation statements or recording any documents or
instruments at any time or times or otherwise perfecting or maintaining the
perfection of any Liens on the Collateral.

(d)    Whenever an action under the Collateral Trust Agreement requires an Act
of Parity Lien Debtholders (as defined in the Collateral Trust Agreement), the
Trustee, in its capacity as a Parity Lien Representative (as defined in the
Collateral Trust Agreement), shall seek the direction of Holders of the Notes
(if Holder consent or direction is required under this Indenture). Subject to
the next succeeding sentence, the Trustee shall deliver an affirmative vote in
such Act of Parity Lien Debtholders in the entire aggregate outstanding
principal amount of the Notes, if the minimum consent or directions of Holders
for such action required under this Indenture are met. If the requested action
requires the consent or direction of each Holder of the Notes affected thereby,
then the Trustee shall not deliver an affirmative vote in such Act of Parity
Lien Debtholders unless it receives the consent of each Holder.

Section 15.05. Appointment of Collateral Trustee. The Company and each of the
Holders by acceptance of the Notes hereby designates and appoints the Collateral
Trustee as its agent under this Indenture, the Collateral Trust Agreement and
the Intercreditor and Subordination Agreement (and the Security Documents (other
than the Collateral Trust Agreement) upon the occurrence of a Springing Event),
and the Company and each of the Holders by acceptance of the Notes hereby
irrevocably authorizes the Collateral Trustee to take such action on its behalf
under the provisions of this Indenture, the Security Documents and the
Intercreditor and Subordination Agreement, and to exercise such powers and
perform such duties

 

71



--------------------------------------------------------------------------------

as are expressly delegated to the Collateral Trustee by the terms of this
Indenture, the Security Documents and the Intercreditor and Subordination
Agreement, and consents and agrees to the terms of the Intercreditor and
Subordination Agreement and each Security Document, as the same may be in effect
or may be amended, restated, supplemented or otherwise modified from time to
time in accordance with their respective terms. The Collateral Trust Agreement
shall provide that the Collateral Trustee shall act as such on the express
conditions contained in this Section 15.05. Each Holder agrees that any action
taken by the Collateral Trustee in accordance with the provisions of this
Indenture, the Intercreditor and Subordination Agreement and the Security
Documents, and the exercise by the Collateral Trustee of any rights or remedies
set forth herein and therein, shall be authorized and binding upon all
Holders. Notwithstanding any provision to the contrary contained elsewhere in
this Indenture, the Security Documents and the Intercreditor and Subordination
Agreement, the duties of the Collateral Trustee shall be ministerial and
administrative in nature, and the Collateral Trustee shall not have any duties
or responsibilities, except those expressly set forth herein and in the Security
Documents and the Intercreditor and Subordination Agreement to which the
Collateral Trustee is a party, nor shall the Collateral Trustee have or be
deemed to have any trust or other fiduciary relationship with the Trustee or any
Holder, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Indenture, the Security
Documents and the Intercreditor and Subordination Agreement or otherwise exist
against the Collateral Trustee. Without limiting the generality of the foregoing
sentence, the use of the term “trustee” or “Trustee” in this Indenture with
reference to the Collateral Trustee is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

ARTICLE 16

OPTIONAL REDEMPTION

Section 16.01. Optional Redemption. Prior to the Maturity Date, the Company may
redeem (an “Optional Redemption”) for cash all or part of the Notes, at the
Redemption Price.

Section 16.02. Notice of Optional Redemption; Selection of Notes. (a) In case
the Company exercises its Optional Redemption right to redeem all or, as the
case may be, any part of the Notes pursuant to Section 16.01, it shall fix a
date for redemption (each, a “Redemption Date”) and it or, at its written
request received by the Trustee not less than 55 calendar days prior to the
Redemption Date (or such shorter period of time as may be acceptable to the
Trustee), the Trustee, in the name of and at the expense of the Company, shall
deliver or cause to be delivered a notice of such Optional Redemption (a
“Redemption Notice”) not less than 45 nor more than 60 calendar days prior to
the Redemption Date to each Holder of Notes so to be redeemed as a whole or in
part; provided, however, that, if the Company shall give such notice, it shall
also give written notice of the Redemption Date to the Trustee. The Redemption
Date must be a Business Day.

 

72



--------------------------------------------------------------------------------

(b)    The Redemption Notice, if delivered in the manner herein provided, shall
be conclusively presumed to have been duly given, whether or not the Holder
receives such notice. In any case, failure to give such Redemption Notice or any
defect in the Redemption Notice to the Holder of any Note designated for
redemption as a whole or in part shall not affect the validity of the
proceedings for the redemption of any other Note.

(c)    Each Redemption Notice shall specify:

(i)    the Redemption Date;

(ii)    the Redemption Price;

(iii)    that on the Redemption Date, the Redemption Price will become due and
payable upon each Note to be redeemed;

(iv)    the place or places where such Notes are to be surrendered for payment
of the Redemption Price;

(v)    that Holders may surrender their Notes for conversion at any time prior
to the close of business on the Scheduled Trading Day immediately preceding the
Redemption Date;

(vi)    the procedures a converting Holder must follow to convert its Notes;

(vii)    the Conversion Rate;

(viii)    the CUSIP, ISIN or other similar numbers, if any, assigned to such
Notes; and

(ix)    in case any Note is to be redeemed in part only, the portion of the
principal amount (including the applicable Make-Whole Amount) thereof to be
redeemed, and on and after the Redemption Date, upon surrender of such Note, a
new Note in principal amount equal to the unredeemed portion (including the
applicable Make-Whole Amount) thereof shall be issued.

A Redemption Notice shall be irrevocable.

(d)    If fewer than all of the outstanding Notes are to be redeemed, the
Trustee shall select the Notes or portions thereof of a Global Note or the Notes
in certificated form to be redeemed (in principal amounts of $1.00 or multiples
thereof) in compliance with the requirements of the principal national
securities exchange, if any, on which such Notes are listed and if such listing
is known to the Trustee, or if such Notes are not so listed, by lot, on a pro
rata basis or by another method the Trustee considers to be fair and appropriate
and in the case of Global Notes, in accordance with the applicable procedures of
the Depositary. If any Note selected for partial redemption is submitted for
conversion in part after such selection, the portion of the Note submitted for
conversion shall be deemed (so far as may be possible) to be the portion
selected for redemption. The Trustee shall make the selection from outstanding
Notes not previously called for redemption. The Trustee may select for
redemption portions of the principal of Notes that have denominations larger
than $1.00. Notes and portions of them the

 

73



--------------------------------------------------------------------------------

Trustee selects shall be in amounts of $1.00 or a whole multiple of $1.00 in
excess thereof. Provisions of this Indenture that apply to Notes called for
redemption also apply to portions of Notes called for redemption. The Trustee
shall notify the Company promptly of the Notes or portions of Notes to be
redeemed.

Section 16.03. Payment of Notes Called for Redemption. (a) If any Redemption
Notice has been given in respect of the Notes in accordance with Section 16.02,
the Notes shall become due and payable on the Redemption Date at the place or
places stated in the Redemption Notice and at the applicable Redemption
Price. On presentation and surrender of the Notes at the place or places stated
in the Redemption Notice, the Notes shall be paid and redeemed by the Company at
the applicable Redemption Price.

(b)    Prior to the open of business on the Redemption Date, the Company shall
deposit with the Paying Agent or, if the Company or a Subsidiary of the Company
is acting as the Paying Agent, shall segregate and hold in trust as provided in
Section 7.05 an amount of cash (in immediately available funds if deposited on
the Redemption Date), sufficient to pay the Redemption Price of all of the Notes
to be redeemed on such Redemption Date. Subject to receipt of funds by the
Paying Agent, payment for the Notes to be redeemed shall be made on the
Redemption Date for such Notes. The Paying Agent shall, promptly after such
payment and upon written demand by the Company, return to the Company any funds
in excess of the Redemption Price.

Section 16.04. Restrictions on Redemption. The Company may not redeem any Notes
on any date if the principal amount of the Notes has been accelerated in
accordance with the terms of this Indenture, and such acceleration has not been
rescinded, on or prior to the Redemption Date (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Redemption Price with respect to such Notes).

ARTICLE 17

MISCELLANEOUS PROVISIONS

Section 17.01. Indenture Subject to Trust Indenture Act. This Indenture is
subject to the provisions of the Trust Indenture Act that are required to be
part of this Indenture, and shall, to the extent applicable, be governed by such
provisions.

Section 17.02. Provisions Binding on Successors. All the covenants,
stipulations, promises and agreements of each of the Company and the Guarantors
contained in this Indenture shall bind its successors and assigns whether so
expressed or not.

Section 17.03. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or Officer of the Company shall and may be done and
performed with like force and effect by the like board, committee or officer of
any corporation or other entity that shall at the time be the lawful sole
successor of the Company.

 

74



--------------------------------------------------------------------------------

Section 17.04. Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Holders on the Company or any Guarantor shall be deemed to
have been sufficiently given or made, for all purposes if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed (until another address is filed by the Company with the
Trustee) to SandRidge Energy, Inc., 123 Robert S. Kerr Avenue, Oklahoma City,
Oklahoma 73102, Attention: General Counsel or sent electronically in PDF format
to the Company’s General Counsel at pwarman@sandridgeenergy.com. Any notice,
direction, request or demand hereunder to or upon the Trustee shall be deemed to
have been sufficiently given or made, for all purposes, if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed to the Corporate Trust Office or sent electronically in PDF
format.

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication delivered or to be delivered to a Holder of Physical
Notes shall be mailed to it by first class mail, postage prepaid, at its address
as it appears on the Note Register and shall be sufficiently given to it if so
mailed within the time prescribed. Any notice or communication delivered or to
be delivered to a Holder of Global Notes shall be delivered in accordance with
the applicable procedures of the Depositary and shall be sufficiently given to
it if so delivered within the time prescribed. Any notice or communication shall
also be mailed to any Person described in Trust Indenture Act Section 313(c), to
the extent required by the Trust Indenture Act.

Failure to mail or deliver a notice or communication to a Holder or any defect
in it shall not affect its sufficiency with respect to other Holders. If a
notice or communication is mailed or delivered, as the case may be, in the
manner provided above, it is duly given, whether or not the addressee receives
it.

Section 17.05. Communication by Holders with Other Holders. Holders may
communicate pursuant to Trust Indenture Act Section 312(b) with other Holders
with respect to their rights under this Indenture or the Notes. The Company, the
Trustee, the Note Registrar, and anyone else shall have the protection of Trust
Indenture Act Section 312(c).

Section 17.06. Governing Law; Jurisdiction. THIS INDENTURE AND EACH NOTE, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE AND
EACH NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS
THEREOF).

Each of the Company and the Guarantors irrevocably consents and agrees, for the
benefit of the Holders from time to time of the Notes and the Trustee, that any
legal action, suit or proceeding against it with respect to obligations,
liabilities or any other matter arising out of or in connection with this
Indenture, any Note Guarantee or the Notes may be brought in the courts of the
State of New York or the courts of the United States located in the Borough of
Manhattan,

 

75



--------------------------------------------------------------------------------

New York City, New York and, until amounts due and to become due in respect of
the Notes have been paid, hereby irrevocably consents and submits to the
non-exclusive jurisdiction of each such court in personam, generally and
unconditionally with respect to any action, suit or proceeding for itself in
respect of its properties, assets and revenues.

Each of the Company and the Guarantors irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions, suits or
proceedings arising out of or in connection with this Indenture, any Note
Guarantee or the Notes brought in the courts of the State of New York or the
courts of the United States located in the Borough of Manhattan, New York City,
New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 17.07. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. Upon any application or demand by the
Company to the Trustee to take any action under any of the provisions of this
Indenture, the Company shall, if requested by the Trustee, furnish to the
Trustee an Officers’ Certificate or Opinion of Counsel or both, as applicable,
stating that such action is permitted by the terms of this Indenture.

Each Officers’ Certificate provided for, by or on behalf of the Company in this
Indenture and delivered to the Trustee with respect to compliance with this
Indenture (other than the Officers’ Certificates provided for in Section 4.13
pursuant to Trust Indenture Act Section 314(a)(4)) shall include (a) a statement
that the person signing such certificate is familiar with the requested action
and this Indenture; (b) a brief statement as to the nature and scope of the
examination or investigation upon which the statement contained in such
certificate is based; (c) a statement that, in the judgment of such person, he
or she has made such examination or investigation as is necessary to enable him
or her to express an informed judgment as to whether or not such action is
permitted by this Indenture; and (d) a statement as to whether or not, in the
judgment of such person, such action is permitted by this Indenture.

Notwithstanding anything to the contrary in this Section 17.07, if any provision
in this Indenture specifically provides that the Trustee shall or may receive an
Opinion of Counsel in connection with any action to be taken by the Trustee or
the Company hereunder, the Trustee shall be entitled to such Opinion of Counsel.

Section 17.08. Legal Holidays. In any case where any Conversion Date or Maturity
Date is not a Business Day, then any action to be taken on such date need not be
taken on such date, but may be taken on the next succeeding Business Day with
the same force and effect as if taken on such date.

Section 17.09. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the Holders, the
parties hereto, any Paying Agent, any Conversion Agent, any authenticating
agent, any Note Registrar and their successors hereunder, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

76



--------------------------------------------------------------------------------

Section 17.10. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 17.11. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.05, Section 2.06, Section 2.07, Section 2.08, Section 10.04 and
Section 16.02 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 7.09.

Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to the corporate trust business of any authenticating agent, shall be
the successor of the authenticating agent hereunder, if such successor
corporation or other entity is otherwise eligible under this Section 17.11,
without the execution or filing of any paper or any further act on the part of
the parties hereto or the authenticating agent or such successor corporation or
other entity.

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall deliver notice
of such appointment to all Holders.

The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.

The provisions of Section 7.02, Section 7.03, Section 7.04, Section 8.03 and
this Section 17.11 shall be applicable to any authenticating agent.

 

77



--------------------------------------------------------------------------------

If an authenticating agent is appointed pursuant to this Section 17.11, the
Notes may have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:

 

                                                                              
   ,

as Authenticating Agent, certifies that this is one of the Notes described

in the within-named Indenture.

 

By:  

 

Authorized Officer

Section 17.12. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

Section 17.13. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.

Section 17.14. Waiver of Jury Trial. EACH OF THE COMPANY, THE GUARANTORS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, ANY NOTE GUARANTEE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 17.15. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

Section 17.16. Calculations. Except as otherwise provided herein, the Company
shall be responsible for making all calculations called for under the
Notes. These calculations include, but are not limited to, determinations of the
Last Reported Sale Prices of the Common Stock, any Make-Whole Amount and the
Conversion Rate of the Notes. The Company shall make all these calculations in
good faith and, absent manifest error, the Company’s calculations shall be final
and binding on Holders of Notes. The Company shall provide a schedule of its
calculations to each of the Trustee and the Conversion Agent, and each of the
Trustee and Conversion Agent is entitled to rely conclusively upon the accuracy
of the Company’s calculations without independent verification. The Trustee will
forward the Company’s calculations to any Holder of Notes upon the request of
that Holder at the sole cost and expense of the Company.

 

78



--------------------------------------------------------------------------------

Section 17.17. USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the USA PATRIOT Act.

[Remainder of page intentionally left blank]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

 

SANDRIDGE ENERGY, INC., as Issuer By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer INTEGRA ENERGY, L. L.C., as Guarantor By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer LARIAT SERVICES, INC., as Guarantor By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer SANDRIDGE EXPLORATION AND   PRODUCTION, LLC, as Guarantor By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

SANDRIDGE HOLDINGS, INC., as Guarantor By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer SANDRIDGE MIDSTREAM, INC., as Guarantor By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer SANDRIDGE OPERATING   COMPANY, as Guarantor By:  

/s/ Julian Bott

Name:   Julian Bott Title:   Executive Vice President and   Chief Financial
Officer

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL   ASSOCIATION, as Trustee By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF NOTE]

[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREUNDER IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[INCLUDE FOLLOWING LEGEND IN ALL SECURITIES]

[THE OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE
EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR AND SUBORDINATION AGREEMENT DATED
AS OF OCTOBER 4, 2016, BETWEEN ROYAL BANK OF CANADA, AS THE ORIGINAL PRIORITY
LIEN AGENT, AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS THE ORIGINAL
SUBORDINATED NOTES TRUSTEE AND ACKNOWLEDGED AND AGREED BY SANDRIDGE ENERGY, INC.
AND CERTAIN OF ITS SUBSIDIARIES, AND EACH HOLDER OF THIS SECURITY, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, INCLUDING WITHOUT LIMITATION, THE SUBORDINATION TERMS
THEREIN.]

 

A-1



--------------------------------------------------------------------------------

SANDRIDGE ENERGY, INC.

0.00% Convertible Senior Subordinated Note due 2020

 

No. [        ]    [Initially]1 $[        ]

CUSIP No. [80007P BC2]

SANDRIDGE ENERGY, INC., a corporation duly organized and validly existing under
the laws of the State of Delaware (the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to [CEDE & CO.]2
[        ]3, or registered assigns, the principal sum [as may be increased or
decreased as set forth in the “Schedule of Exchanges of Notes” attached hereto]4
[of $[        ]]5, which amount, taken together with the principal amounts of
all other outstanding Notes, shall not, unless permitted by the Indenture,
exceed $281,780,873 in aggregate at any time (as increased by an amount equal to
the aggregate principal amount of any additional Notes issued pursuant to
Section 2.02 of the within-mentioned Indenture), in accordance with the rules
and procedures of the Depositary, on October 4, 2020.

The Make-Whole Amount will be issued and payable as set forth in Section 2.02 of
the within-mentioned Indenture, and any reference to principal of, or in respect
of, any Note therein shall be deemed to include the Make-Whole Amount if, in
such context, the Make-Whole Amount is, was or would be payable pursuant to such
Section 2.02, and any express mention of the payment of the Make-Whole Amount in
any provision therein shall not be construed as excluding the Make-Whole Amount
in those provisions thereof where such express mention is not made.

This Note shall not bear regular interest.

The Company shall pay the principal of this Note, if and so long as such Note is
a Global Note, in immediately available funds to the Depositary or its nominee,
as the case may be, as the registered Holder of such Note. As provided in and
subject to the provisions of the Indenture, the Company shall pay the principal
of any Notes (other than Notes that are Global Notes) at the office or agency
designated by the Company for that purpose. The Company has initially designated
the Trustee as its Paying Agent and Note Registrar in respect of the Notes and
its agency in the contiguous United States, as a place where Notes may be
presented for payment or for registration of transfer and exchange.

 

1  Include if a global note.

2  Include if a global note.

3  Include if a physical note.

4  Include if a global note.

5  Include if a physical note.

 

A-2



--------------------------------------------------------------------------------

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into shares of Common Stock on the
terms and subject to the limitations set forth in the Indenture, the creation of
a second priority perfected Lien on the Collateral, the Note Guarantees and the
subordination of this Note to the Priority Lien Obligations. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place.

This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York (without regard to the conflicts of laws provisions thereof).

In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed manually by the
Trustee or a duly authorized authenticating agent under the Indenture.

[Remainder of page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

SANDRIDGE ENERGY, INC. By:  

 

Name:   Title:  

Dated:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Trustee, certifies that this is one of the Notes described

in the within-named Indenture.

 

By:  

 

  Authorized Signatory

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF NOTE]

SANDRIDGE ENERGY, INC.

0.00% Convertible Senior Subordinated Note due 2020

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 0.00% Convertible Senior Subordinated Notes due 2020 (the “Notes”),
initially limited to the aggregate principal amount of $281,780,873 (as
increased by an amount equal to the aggregate principal amount of any additional
Notes issued pursuant to Section 2.02 of the within-mentioned Indenture) all
issued or to be issued under and pursuant to an Indenture dated as of October 4,
2016 (the “Indenture”), among the Company, the guarantors named therein (the
“Guarantors”) and Wilmington Trust, National Association (the “Trustee”), to
which Indenture and all indentures supplemental thereto reference is hereby made
for a description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company, each Guarantor and the
Holders of the Notes. Capitalized terms used in this Note and not defined in
this Note shall have the respective meanings set forth in the Indenture.

In case certain Events of Default shall have occurred and be continuing, the
principal (including the Redemption Price and the Make-Whole Amount, if
applicable) of all Notes may be declared, by either the Trustee or Holders of at
least 25% in aggregate principal amount of Notes then outstanding, and upon said
declaration shall become, due and payable in cash, in the manner, with the
effect and subject to the conditions and certain exceptions set forth in the
Indenture.

Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Redemption Price on the Redemption
Date and the principal amount on the Maturity Date, as the case may be, to the
Holder who surrenders a Note to a Paying Agent to collect such payments in
respect of the Note. The Company will pay cash amounts in money of the United
States that at the time of payment is legal tender for payment of public and
private debts.

The Indenture contains provisions permitting the Company, the Guarantors and the
Trustee in certain circumstances, without the consent of the Holders of the
Notes, and in certain other circumstances, with the consent of the Holders of
not less than a majority in aggregate principal amount of the Notes at the time
outstanding, evidenced as in the Indenture provided, to execute supplemental
indentures modifying the terms of the Indenture and the Notes as described
therein. It is also provided in the Indenture that, subject to certain
exceptions, the Holders of a majority in aggregate principal amount of the Notes
at the time outstanding may on behalf of the Holders of all of the Notes waive
any past Default or Event of Default under the Indenture and its consequences.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal
(including the Redemption Price, if applicable) of, and the consideration due
upon conversion of, this Note at the place, at the respective times, at the rate
and in the lawful money herein prescribed.

 

A-5



--------------------------------------------------------------------------------

The Notes are issuable in registered form without coupons in minimum
denominations of $1.00 principal amount and multiples of $1.00 in excess
thereof. At the office or agency of the Company referred to on the face hereof,
and in the manner and subject to the limitations provided in the Indenture,
Notes may be exchanged for a like aggregate principal amount of Notes of other
authorized denominations, without payment of any service charge but, if required
by the Company or Trustee, with payment of a sum sufficient to cover any
transfer or similar tax that may be imposed in connection therewith as a result
of the name of the Holder of the new Notes issued upon such exchange of Notes
being different from the name of the Holder of the old Notes surrendered for
such exchange.

The Notes shall be redeemable at the Company’s option prior to the Maturity Date
in accordance with the terms and subject to the conditions specified in the
Indenture.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, prior to the close of business on the Business Day immediately
preceding the Maturity Date, to convert any Notes or portion thereof that is
$1.00 or a multiple thereof, into shares of Common Stock at the Conversion Rate
specified in the Indenture, as adjusted from time to time as provided in the
Indenture.

Subject to the provisions of the Indenture, the Notes shall be converted into
shares of Common Stock at the Conversion Rate specified in the Indenture, as
adjusted from time to time as provided in the Indenture.

Upon the occurrence of a Springing Event, subject to the Intercreditor and
Subordination Agreement, the Notes shall be secured by a second priority
perfected Lien on the Collateral as provided in the Security Documents, in
accordance with the terms and subject to the conditions specified in the
Indenture.

The Notes are initially entitled to the benefits of certain Note Guarantees of
the Guarantors and may thereafter be entitled to certain other Note Guarantees
made for the benefit of the Holders as set forth in the Indenture.

To the extent provided in the Intercreditor and Subordination Agreement, this
Note and all Notes are subordinated to the Priority Lien Obligations. To the
extent provided in the Intercreditor and Subordination Agreement, the Priority
Lien Obligations must be paid in full before the Notes may be paid. The Company
agrees, and each Holder by accepting a Note agrees, to the subordination
provisions contained in the Intercreditor and Subordination Agreement and
authorizes the Trustee to give it effect and appoints the Trustee as
attorney-in-fact for such purpose.

 

A-6



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:

TEN COM = as tenants in common

UNIF GIFT MIN ACT = Uniform Gifts to Minors Act

CUST = Custodian

TEN ENT = as tenants by the entireties

JT TEN = joint tenants with right of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.

 

A-7



--------------------------------------------------------------------------------

SCHEDULE A6

SCHEDULE OF EXCHANGES OF NOTES

SANDRIDGE ENERGY, INC.

0.00% Convertible Senior Subordinated Notes due 2020

The initial principal amount of this Global Note is [        ] DOLLARS
($[        ]). The following increases or decreases in this Global Note have
been made:

 

Date of exchange

  

Amount of

decrease in

principal amount

of this Global Note

  

Amount of

increase in

principal amount

of this Global Note

  

Principal amount

of this Global Note
following such

decrease or

increase

  

Signature of

authorized

signatory of

Trustee or

Custodian

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

 

6  Include if a global note.

 

A-8



--------------------------------------------------------------------------------

ATTACHMENT 1

[FORM OF NOTICE OF CONVERSION]

 

To: SandRidge Energy, Inc.

 

To: Wilmington Trust, National Association

Global Capital Markets

15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248

Attention: SandRidge Energy Administrator

The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1.00 principal amount or a
multiple thereof) below designated, into shares of Common Stock in accordance
with the terms of the Indenture referred to in this Note, and directs that the
shares of Common Stock issuable and deliverable upon such conversion, together
with any cash for any fractional share, and any Notes representing any
unconverted principal amount hereof, be issued and delivered to the registered
Holder hereof unless a different name has been indicated below. If any shares of
Common Stock or any portion of this Note not converted are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
documentary, stamp or similar issue or transfer taxes, if any in accordance with
Section 14.04(d) and Section 14.04(e) of the Indenture. Capitalized terms used
herein but not defined shall have the meanings ascribed to such terms in the
Indenture.

 

Dated:

 

                                                      

    

 

         

 

          Signature(s)   

 

                                                                 

Signature Guarantee

Signature(s) must be guaranteed

by an eligible Guarantor Institution

(banks, stock brokers, savings and

loan associations and credit unions)

with membership in an approved

signature guarantee medallion program

pursuant to Securities and Exchange

Commission Rule 17Ad-15 if shares

of Common Stock are to be issued, or

Notes are to be delivered, other than

to and in the name of the registered holder.

 

1



--------------------------------------------------------------------------------

Fill in for registration of shares if

to be issued, and Notes if to

be delivered, other than to and in the

name of the registered holder:

 

(Name)

 

(Street Address)

 

(City, State and Zip Code)

Please print name and address

 

Principal amount to be converted (if less than all):

 

$                                                                          

NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

                                                                             

Social Security or Other Taxpayer

Identification Number

 

2



--------------------------------------------------------------------------------

ATTACHMENT 2

[FORM OF ASSIGNMENT AND TRANSFER]

 

To: Wilmington Trust, National Association

Global Capital Markets

15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248

Attention: SandRidge Energy Administrator

For value received                                          hereby sell(s),
assign(s) and transfer(s) unto                                          (Please
insert social security or Taxpayer Identification Number of assignee) the within
Note, and hereby irrevocably constitutes and appoints
                                              attorney to transfer the said Note
on the books of the Company, with full power of substitution in the premises.

In connection with any transfer of the within Note, the undersigned confirms
that such Note is being transferred:

 

☐ To SandRidge Energy, Inc. or a subsidiary thereof; or

 

☐ Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

 

☐ Pursuant to and in compliance with Section 1145 of Title 11 of the United
States Code; or

 

☐ Pursuant to and in compliance with Rule 144 under the Securities Act of 1933,
as amended, or any other available exemption from the registration requirements
of the Securities Act of 1933, as amended.

 

1



--------------------------------------------------------------------------------

Dated:                                                      

 

 

Signature(s)

 

Signature Guarantee

Signature(s) must be guaranteed by an

eligible Guarantor Institution (banks, stock

brokers, savings and loan associations and

credit unions) with membership in an approved

signature guarantee medallion program pursuant

to Securities and Exchange Commission

Rule 17Ad-15 if Notes are to be delivered, other

than to and in the name of the registered holder.

NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COLLATERAL TRUST AGREEMENT

[See Attached]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTERCREDITOR AND SUBORDINATION AGREEMENT

[See Attached]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECURITY AGREEMENT

[See Attached]

 

D-1